
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






SHARE PURCHASE AGREEMENT


        THIS AGREEMENT made as of the 30th day of April, 2008.

AMONG:

COBALT PHARMACEUTICALS INC. ("Cobalt"), a corporation incorporated under the
laws of the Province of Ontario, and MELVILLE HOLDINGS LIMITED ("Melville"), a
corporation incorporated under the laws of Malta,

(hereinafter collectively called the "Sellers" and sometimes individually a
"Seller")

OF THE FIRST PART

- and -

1765800 ONTARIO LIMITED, a corporation incorporated under the laws of the
Province of Ontario;

(hereinafter called the "Buyer")

OF THE SECOND PART

- and -

ORYX PHARMACEUTICALS, INC., a corporation incorporated under the laws of the
Province of Ontario

(hereinafter called the "Corporation")

OF THE THIRD PART

- and -

SEPRACOR INC., a corporation incorporated under the laws of the State of
Delaware

(hereinafter called "Sepracor")

OF THE FOURTH PART

- and -

ARROW GROUP A.p.S., a corporation incorporated under the laws of Denmark

(hereinafter called "Arrow")

OF THE FIFTH PART

        WHEREAS the authorized capital of the Corporation consists of an
unlimited number of Class "A" Shares and an unlimited number of common shares,
of which 17,959,909 Class "A" Shares and 10,000,000 common shares (the "Current
Issued Shares") are presently issued and outstanding;

        AND WHEREAS the Corporation has options outstanding which it has granted
to certain of its employees to acquire up to an aggregate of 732,500 authorized
and unissued common shares of the Corporation (collectively the "Outstanding
Options", which term includes any options which may be granted by the
Corporation to such employees in substitution for such outstanding options),
pursuant to a stock option plan dated the 24th day of June, 2002 approved by the
board of directors of the Corporation (such stock option plan, as the same has
been amended to the date hereof being hereinafter referred to as the "Stock
Option Plan"), the particulars of which Outstanding Options, including the
identity of the optionees, the number of common shares which may be acquired by
each

--------------------------------------------------------------------------------




such optionee, and the exercise price, vesting and expiry of each such
Outstanding Option, are set forth in Schedule "1" hereto;

        AND WHEREAS the Buyer, upon and subject to the terms and conditions
hereinafter set forth, desires to acquire from the Sellers, and the Sellers
desire to sell and transfer to the Buyer, all of the issued shares in the
capital of the Corporation outstanding at Closing (as hereafter defined) on the
basis that the Outstanding Options will have been exercised or cancelled prior
thereto and that the shares issued pursuant to the exercise of the Outstanding
Options will be included in the shares being purchased and sold pursuant hereto;

        AND WHEREAS the Corporation is a subsidiary of Cobalt which is, in turn,
an indirect wholly owned subsidiary of Arrow and the Buyer is a direct wholly
owned subsidiary of Sepracor;

        NOW THEREFORE WITNESSETH that in consideration of the covenants,
agreements, warranties and payments herein set out and provided for, the Parties
hereto hereby respectively covenant and agree as follows:

2

--------------------------------------------------------------------------------




ARTICLE 1
INTERPRETATION


1.1   Definitions

        Wherever used in this Agreement the words and terms, "Accounting
Records", "Accounts Receivable", "Additional Products", "Affiliate",
"Agreement", "Applicable Law", "Assets", "Authorized Pre-Closing Transactions",
"Benefit Plans", "Books and Records", "Brand Pharmaceutical Product",
"Business", "Business Day", "Buyer's Counsel", "Claim", "Closing Date",
"Closing", Closing Document", "Closing Financial Statements", "Closing Time",
"Collective Agreement", "Competing Generic Product", "Confidentiality
Agreement", "Contingent Oryx Product", "Contracts", "Corporation Financial
Statements", "Cross-Licence Agreements", "Direct Claim", "DIN", "Employees",
"Encumbrances", "Environmental Laws", "Equipment", "Escrow Agent", "Escrow
Agreement—Security", "Escrow Agreement—Withheld Amount", "Escrow Amount",
"Execution Date", "Food and Drugs Act", "Formulary", "Generally Accepted
Accounting Principles", "Governmental Authority", "including", "Indemnifier",
"Indemnified Party", "Indemnity Payment", "Independent Accountant",
"Intellectual Property", "Interim Period", "Inventory", "Key Employees",
"Knowledge", "Licence", "Licence and Marketing Agreements", "Licensed
Intellectual Property", "Licensed Software", "Licencor", "Loss", "Model Key
Employee Agreement", "NDS", "New Products", "NOC", "Occupational Health and
Safety Acts", "Order", "ordinary course", "Owned Intellectual Property",
"parties", "Personal Information", "Permitted Encumbrances", "Person", "Personal
Information", "Premises", "Privacy Legislation", "Products", "Purchase Price",
"Purchased Shares", "Regulatory Approval", "Regulatory Authorities", "Related
Party Agreements", "Representative", "Sellers' Counsel", "Sellers' Required
Consents and Approvals", "Service and Cost Sharing Agreement", "Specifications",
"Tax Act", "Tax Losses", "Tax Returns", "Taxes", "Terminated Agreements", "Third
Party Claim", "Time of Closing", "TPD" and "Withheld Amount" shall have the
respective meanings set out in Exhibit 1 annexed hereto. In addition, words and
expressions parenthetically defined elsewhere in this Agreement, including the
recitals hereto, shall, throughout this Agreement, have the meanings therein
provided. Defined terms shall be used in the singular or in the plural, as sense
shall require.

1.2   Entire Agreement

        This Agreement, including the Exhibits and Schedules hereto, constitute
the entire agreement between the Parties pertaining to the subject matter hereof
and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties and there are no
warranties, representations or other agreements between the Parties in
connection with the subject matter hereof except as expressly set forth herein,
subject to any other agreement among, inter alia, the Sellers and the Buyer that
specifically make reference to this Agreement. No supplement, modification,
waiver or termination of this Agreement shall be binding unless executed in
writing by the Parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed to constitute or shall constitute a waiver of any
other provision (whether or not similar) nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.

1.3   Applicable Law

        This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein,
without regard to principles of conflicts of laws, and shall be treated, in all
respects, as an Ontario contract, irrespective of the place of execution or the
order in which the signatures of the Parties are affixed, or the place or places
of performance.

3

--------------------------------------------------------------------------------



1.4   Determination of Time

        When calculating the period of time within which or following when any
act is to be done or steps taken pursuant to this Agreement, the date which is
the reference date in calculating such period shall be included. If the last day
for calculating such period is not a Business Day the period in question shall
end on the next Business Day.

1.5   Currency

        Unless otherwise indicated, all dollar amounts referred to in this
Agreement are in lawful money of the United States of America.

1.6   Interpretation Not Affected by Headings or Party Drafting

        The division of this Agreement into articles, sections, paragraphs,
subsections and clauses and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement. The terms "this Agreement", "hereof", "herein", "hereunder" and
similar expressions refer to this Agreement and the schedules to this Agreement
and not to any particular article, section, paragraph, clause or other portion
of this Agreement and include any agreement or instrument supplementary or
ancillary to this Agreement. The Parties acknowledge that their respective legal
counsel have reviewed and participated in settling the terms of this Agreement,
and the Parties agree that any rule of construction to the effect that any
ambiguity is to be resolved against the drafting Party shall not be applicable
in the interpretation of this Agreement.

1.7   Number and Gender

        In this Agreement, unless there is something in the subject matter or
context inconsistent therewith:

(a)words in the singular number include the plural and such words shall be
construed as if the plural had been used;

(b)words in the plural include the singular and such words shall be construed as
if the singular had been used; and

(c)words importing the use of any gender shall include all genders where the
context or party referred to so requires, and the rest of the sentence shall be
construed as if the necessary grammatical and terminological changes had been
made.

1.8   Statutory References

        A reference to a statute or a section of a statute shall include and
shall be deemed to be a reference to such statute or section and to the
regulations made pursuant thereto, with all amendments made thereto and in force
at the relevant time, and to any statute, section of a statute or regulation
that may be passed which has the effect of supplementing or superseding the
statute or section so referred to or the regulations made pursuant thereto.

4

--------------------------------------------------------------------------------



1.9   Disclosure Schedules and Exhibits

        The following are the Schedules and Exhibits which are incorporated in
and shall be deemed to form part of this Agreement:

Reference
  Description

Exhibit 1

  Definitions

Exhibit 2

  Escrow Agreement—Security

Exhibit 3

  Escrow Agreement—Withheld Amount

Exhibit 4

  Letter of Credit

Exhibit 5

  Standard Sepracor Canadian Offer Package

Exhibit 6

  Transitional Service Agreement

Schedule 1

  Outstanding Options

Schedule 1.1(A)

  Corporation Financial Statements

Schedule 1.1(B)

  List of tangible fixed assets

Schedule 1.1(C)

  Knowledge

Schedule 1.1(D)

  Permitted Encumbrances

Schedule 1.1(E)

  Products

Schedule 1.1(F)

  Additional Products

Schedule 1.1(G)

  Related Party Agreements

Schedule 1.1(H)

  Contingent Oryx Product

Schedule 3.1(g)

  Related Party Indebtedness

Schedule 3.1(h)

  Approvals of Governmental Authorities

Schedule 3.1(i)

  Sellers' Required Consents and Approvals

Schedule 3.1(n)

  Corporate Records

Schedule 3.1(p)

  Qualification re Financial Statements

Schedule 3.1(r)

  Post December 31, 2007 Events

Schedule 3.1(t)

  Payments to Sellers and Corporate Officers

Schedule 3.1(u)

  Prepayment of Indebtedness

Schedule 3.1(w)

  Inventory Values

Schedule 3.1(z)

  Litigation

Schedule 3.1(cc)

  Product Liability

Schedule 3.1(gg)

  Employee Information

Schedule 3.1(ii)

  Benefit Plans

Schedule 3.1(jj)

  Qualification re Title to Assets

Schedule 3.1(kk)

  Asset Location and Control

Schedule 3.1(qq)

  Inventory

Schedule 3.1(rr)

  Intellectual Property

Schedule 3.1(ss)

  Software

Schedule 3.1(tt)

  Licences

Schedule 3.1(vv)

  Insurance

Schedule 3.1(ww)

  Contracts

Schedule 3.1(xx)

  Contract Status

Schedule 3.1(bbb)

  Banking and Trade Accounts and Powers of Attorney

Schedule 4.1(b)(vi)

  Authorized Capital Expenditures

Schedule 4.1(l)(A)

  Key Employees

Schedule 4.1(l)(B)

  Sales Employees

5

--------------------------------------------------------------------------------




ARTICLE 2
PURCHASE AND SALE


2.1   Purchase and Sale of Purchased Shares

        At the Closing Time on the Closing Date, the Sellers shall sell and the
Buyer shall purchase the Purchased Shares, upon and subject to the terms of this
Agreement.

2.2   Purchase Price

        Subject to adjustment, if any, pursuant to Section 2.7 below, the
purchase price for the Purchased Shares (the "Purchase Price"), shall be
determined and paid to the Sellers as follows:

(a)The Buyer shall pay the Sellers $50,000,000 (the "Initial Purchase Price"),
which Initial Purchase Price shall be allocated as between and paid to the
Sellers as follows:

(i)Cdn $1.00 (or the US dollar equivalent thereof at the rate of exchange
prevailing at the opening of business on the Closing Date as calculated in
accordance with the provisions of Section 2.7(f)) for each Class "A" Share held
by such Seller at the Time of Closing; and

(ii)the balance of the Initial Purchase Price shall be paid to the Sellers pro
rata in proportion to the number of common shares held by each at the Time of
Closing.

(b)As additional consideration for the sale of the Purchased Shares to the
Buyer, the Buyer shall make the following milestone payments (the "Milestone
Payments") to the Sellers (and Sepracor shall cause the Buyer to make such
Milestone Payments) upon each of the milestone events specified below (each, a
"Milestone Event"):


Milestone Event
  Milestone
Payment  

[**]

  $ 2,500,000  

[**]

  $ 2,500,000  

[**]

  $ 2,500,000  

[**]

  $ 2,500,000  

[**]

  $ 10,000,000  

2.3   Satisfaction of Purchase Price

(a)At the Time of Closing the Buyer shall pay the Initial Purchase Price to the
Sellers (or as they may direct in writing) by certified cheque, bank draft, wire
transfer or other immediately available funds; provided, however, that the
payment of the portion of the Initial Purchase Price payable to Melville shall
be subject to Section 2.4 below.

(b)The Buyer and Sepracor will report in writing the occurrence of each
Milestone Event to the Sellers within 5 Business Days of the date on which the
Milestone Event has occurred and the Buyer and Sepracor will, on a joint and
several basis, pay the corresponding Milestone Payment within [**] of the date
on which the Milestone Event has occurred, regardless of whether two or more
milestones occur at the same time. Each Milestone Payment shall be allocated as
between and paid to the Sellers pro rata in proportion to the number of common
shares of the Corporation held by each at the Time of Closing. The Buyer shall
pay and Sepracor shall cause the Buyer to pay the Milestone Payments to the
Sellers (or as they may direct in writing) by certified cheque, bank draft, wire
transfer or other immediately available funds; provided, however, that the
payment of the portion of the Milestone Payment payable to Melville shall be
subject to Section 2.4 below. The payment of the Milestone Payments by the Buyer
shall be without reduction, deduction or set-off for long as and to the extent
that all

6

--------------------------------------------------------------------------------



or any portion of the Escrow Amount (or Letter of Credit) is held in escrow by
the Escrow Agent under the Escrow Agreement—Security. The Buyer or Sepracor will
pay interest to the Sellers on the unpaid portion of any Milestone Payment which
is not paid on its due date at a rate per annum which is equal to the prime
commercial rate of interest of the Royal Bank of Canada (Main Branch Toronto)
for US$ demand loans from time to time plus [**]%, calculated daily and
compounded monthly, from the due date until paid.

2.4   Withholding Taxes

(a)Subject to this Section 2.4, Melville will take all reasonable steps to
obtain and deliver to the Buyer, on or before the Closing Time, a certificate
issued by the Minister of National Revenue pursuant to section 116 of the Tax
Act in respect of the sale of the Purchased Shares to the Buyer.

(b)If a certificate issued by the Minister of National Revenue pursuant to
subsection 116(2) of the Tax Act in respect of the sale of the Purchased Shares
to the Buyer, specifying a certificate limit in an amount which is not less than
the proportionate share of the Purchase Price payable to Melville, is not
delivered to the Buyer at or before the Closing Time the Buyer shall be entitled
to withhold from the proportionate share of the Purchase Price payable to
Melville at the Closing Time the amount that the Buyer may be required to remit
pursuant to subsection 116(5) of the Tax Act in connection with such purchase
(the "Withheld Amount"), which Withheld Amount will be paid by the Buyer to the
Escrow Agent to be held by the Escrow Agent in an interest-bearing trust
account.

(c)If, prior to the 27th day after the end of the month in which the Closing
Time occurs, Melville delivers to the Buyer a certificate issued by the Minister
of National Revenue pursuant to subsection 116(2) or subsection 116(4) of the
Tax Act in respect of the sale of the Purchased Shares to the Buyer, the Buyer
will promptly pay to Melville an amount equal to the lesser of (i) the Withheld
Amount and (ii) the Withheld Amount less the percentage specified in
subsection 116(5) of the Tax Act multiplied by the amount, if any, by which
Melville's proportionate share of the Purchase Price exceeds the amount
specified in such certificate as the certificate limit or proceeds of
disposition, together with any interest earned on the amount withheld to the
date of such payment (less any applicable withholding Tax). The time at which a
certificate is to be delivered to the Buyer under this Section 2.4(c) will be
extended to such later time that the Canada Revenue Agency confirms in writing
the Buyer may continue to hold the amount withheld pursuant to Section 2.4(b).

(d)If the Buyer has withheld an amount pursuant to Section 2.4(b) and Melville
does not deliver to the Buyer, prior to the 27th day after the end of the month
in which the Closing Time occurs, a certificate issued by the Minister of
National Revenue pursuant to subsection 116(2) or subsection 116(4) of the Tax
Act in respect of the sale of the Purchased Shares to the Buyer specifying a
certificate limit or proceeds of disposition equal or greater than the
proportionate share of the Purchase Price payable to Melville at or before such
time, the Buyer will remit to the Receiver General of Canada the amount required
to be remitted pursuant to subsection 116(5) of the Tax Act and the amount so
remitted shall be credited to the Buyer as a payment to Melville on account of
the Purchase Price. The Buyer will pay to Melville any remaining portion of the
Withheld Amount, together with interest earned on the Withheld Amount prior to
such remittance (less any applicable withholding Tax). The time at which a
certificate is to be delivered to the Buyer under this Section 2.4(d) will be
extended to such later time that the Canada Revenue Agency confirms in writing
the Buyer may continue to hold the Withheld Amount pursuant to Section 2.4(b).

7

--------------------------------------------------------------------------------







(e)If the proportionate share of the Purchase Price payable to Melville is
increased pursuant to Section 2.7 then, to the extent necessary to allow the
Buyer to meet its withholding and remittance obligations under subsection 116(5)
of the Tax Act, the payment of any such increased amount to Melville shall
become subject to the provisions of Section 2.4(b), (c) and (d).

2.5   Escrow of Withheld Amount

        The Withheld Amount shall be delivered to the Escrow Agent, if
necessary, and shall be remitted by the Escrow Agent to the Canada Revenue
Agency or to Melville, as the case may be, in accordance with the provisions of
Section 2.4 and the Escrow Agreement—Withheld Amount. The Parties agree that the
release of the Withheld Amount and the duties and obligations of the Escrow
Agent shall be governed by the terms and conditions set forth in Escrow
Agreement—Withheld Amount to be executed and delivered at Closing.

2.6   Security for Indemnity Payment:

        To secure the obligations, if any, of the Sellers to make a payment to
the Buyer pursuant to Section 2.7, if required, or any Indemnity Payment
pursuant to Section 6.1 hereof, on Closing the Sellers and the Buyer shall
execute and deliver, and the Buyer shall cause the Escrow Agent to execute and
deliver, the Escrow Agreement—Security and the Sellers shall deliver to the
Escrow Agent, at the option of the Sellers, the sum of $7,500,000.00 (the
"Escrow Amount"), in immediately available funds, or a clean irrevocable letter
of credit (the "Letter of Credit") issued by the Royal Bank of Canada (or any
other financial institution reasonably acceptable to the Sellers and the Buyer)
showing the Escrow Agent, in trust, as the beneficiary thereof and providing:

(a)an initial face amount of $7,500,000.00;

(b)a term of [**] (through an initial term of [**] with automatic renewal unless
the Royal Bank or such financial institution notifies the Escrow Agent at least
30 days in advance of the expiry that the Letter of Credit will not be renewed,
subject to the rights of the Escrow Agent set forth in the Escrow
Agreement—Security)

which Letter of Credit shall be in the form of the draft letter of credit
annexed hereto as Exhibit 4.

2.7   Working Capital Adjustment

(a)Buyer will cause the Corporation to prepare and deliver to the Sellers and
the Buyer as soon as practicable after the Closing Date but not later than
60 days following the Closing Date, financial statements of the Corporation,
consisting of a balance sheet, statements of income and retained earnings (the
"Closing Financial Statements"), and a calculation of the Closing Net Working
Capital (as defined below) based on the Closing Financial Statements, each as of
and for the period ended on the Closing Date. The Closing Financial Statements
will present the balance sheet of the Corporation as of the Closing Date and the
Corporation's statement of income and retained earnings from January 1, 2008
through the Closing Date, and shall be prepared using the same Generally
Accepted Accounting Principles used in the preparation of the Corporation
Financial Statements and as may be otherwise required by the terms of this
Agreement. In preparing the Closing Financial Statements:

(i)an accrual shall be included for the Corporation's obligations on account of
employee vacation pay up to and including the Closing Date;

(ii)shall not provide an accrual for accounting fees (internal or outside
accounting firm) of the Corporation or the anticipated costs for the services of
the Independent Accountant,

8

--------------------------------------------------------------------------------



in each case, with respect to the preparation or finalization of the Closing
Financial Statements;

(iii)the value of Inventory reflected therein will be based on an inventory
cutoff as at the close of business on the Business Day immediately proceeding
the Closing Date (the "Inventory Confirmation Time") as verified by McKesson
Logistic Solutions, Catalent Pharma Solution, LLC and Patheon Whitby Inc. with
respect to Inventory held by such service provider/packager/manufacturer, as the
case may be, for the account of the Corporation, as well as by a physical count
of all other Inventory, if any, of the Corporation to be completed by the
Corporation under the joint supervision of the Buyer and the Sellers at the
Inventory Confirmation Time and will include a provision for obsolete inventory
calculated in accordance with Generally Accepted Accounting Principles
consistent with past practices;

(iv)Accounts Receivable will include a reserve for doubtful accounts calculated
in accordance with Generally Accepted Accounting Principles consistent with past
practices; and

(v)An accrual shall be included for accrued and unpaid occupancy costs relating
to the Premises for which the Corporation is responsible under the Service and
Cost-Sharing Agreement (the "Occupancy Costs") for the period from January 1,
2008 to the Closing Date, calculated in accordance with Generally Accepted
Accounting Principles consistent with past practices.

"Closing Net Working Capital" shall mean (i) the current Assets of the
Corporation (including cash, cash equivalents, Accounts Receivable, Inventory
and prepaid expenses) as shown on the Closing Financial Statements (but not
including any value for Tax Losses), less (ii) the current Liabilities of the
Corporation (including without limitation accrued bonuses, Occupancy Costs, and
accrued but unpaid interest and Taxes other than income Taxes to the extent that
such income Taxes are eliminated through the application of the Tax Losses (it
being understood and agreed that the Corporation shall use available Tax Losses
to eliminate such income Taxes)), as shown on the Closing Financial Statements,
calculated in accordance with Generally Accepted Accounting Principles and
consistent with past practices. The Buyer will cause the Corporation to retain
an independent accounting firm acceptable to Buyer and the Sellers to prepare
the Closing Financial Statements and calculate the Closing Net Working Capital.
The Buyer and the Sellers shall, for 30 days after receipt of the Closing
Financial Statements and the Closing Net Working Capital from such accounting
firm, consider and discuss one another's positions with respect to the Closing
Financial Statements and the Closing Net Working Capital. The Sellers during
such 30-day period shall have the right, through qualified representatives to
examine relevant books and records of the Corporation and the working papers of
the independent accounting firm and shall have the right to discuss the draft
Closing Financial Statements with the appropriate personnel at the independent
accounting firm involved in the preparation of such statements.

(b)Unless the Sellers or the Buyer deliver written notice (a "Notice of
Disagreement") to the other notifying the other within the 30-day period
specified in Section 2.7(a) that they do not agree with any aspect of the
Closing Financial Statements or the Closing Net Working Capital, then for all
purposes of this Agreement, in the absence of manifest error, the Closing
Financial Statements and the Closing Net Working Capital shall be final and
binding upon the Sellers, the Buyer and the Corporation. If the Sellers or the
Buyer deliver a Notice of Disagreement within the 30 day time period specified
under Section 2.7(a), either the Sellers or Buyer may submit the determination
of any of the issues which is the subject matter of a Notice of Disagreement to
the Independent Accountant who shall determine the Closing Financial Statements
and the Closing Net Working Capital.

9

--------------------------------------------------------------------------------



(c)Written notice of the submission of the dispute shall be given by the
submitting Party to the other Party and to the Independent Accountant no later
than 14 days after the expiration of the time period allowed for the delivery of
a Notice of Disagreement. Such notice shall give a reasonably detailed statement
of the reasons supporting the submitting Party's position. The professional fees
of the Independent Accountant will be shared by the Buyer and the Sellers in
inverse proportion to their degree of success in relation to the disputed items
as determined by the Independent Accountant. Within 14 days following delivery
of such notice, each Party shall submit to the Independent Accountant written
materials substantiating its position as to each disputed issue. The Independent
Accountant may, but is not required to, request a meeting of the Buyer and the
Sellers and their representatives to discuss the Buyer's or the Sellers'
position. The Independent Accountant may request additional information from the
Sellers and the Buyer or the Corporation, and copies of any requested
information shall also be provided to the other Party to the dispute. The
Sellers and the Buyer and their representatives shall have the right to review
all such information requested by the Independent Accountant in connection with
the dispute. The Independent Accountant shall provide its written decision on
the dispute within 30 days after receipt by the Independent Accountant of all
information (including any information requested by the Independent Accountant
of the Buyer, the Sellers or the Corporation). The decision of the Independent
Accountant on any matter submitted to it under this Section 2.7(c) shall be
final and binding on the Sellers, the Buyer and the Corporation. The Parties
agree that the Independent Accountant shall act in these matters as an expert
and not as an arbitrator and agree that the provisions of the Arbitrations Act
(Ontario) shall not apply or govern these matters. The determination of the
Independent Accountant shall, in absence of manifest error, be final and binding
upon the Parties.

(d)The Initial Purchase Price will be reduced or increased, as the case may be,
by an amount of $1.00 for every $1.00 that the amount by which the Closing Net
Working Capital as finally determined in accordance with Section 2.7(c) above
exceeds or is less than the Target Working Capital;

(e)On the 10th Business Day after the Parties have reached agreement with
respect to the Closing Financial Statements and the Closing Net Working Capital
(including by reason of the Closing Financial Statements and the Closing Net
Working Capital becoming final and conclusive pursuant to Section 2.7(b)) or
after a final determination thereof is made in accordance with Section 2.7(c)
above:

(i)if the Initial Purchase Price is reduced pursuant to Section 2.7(d) above,
the Sellers shall pay to the Buyer an amount equal to the reduction in the
Initial Purchase Price by bank draft, wire transfer or other means of
immediately available funds; or

(ii)if the Initial Purchase Price is increased pursuant to Section 2.7(d) the
Buyer shall pay to the Sellers an amount equal to the increase in the Initial
Purchase Price by bank draft, wire transfer or other means of immediately
available funds.

(f)All dollar amounts referred to in this Section 2.7, including the calculation
of the Closing Net Working Capital, are in lawful money of Canada.
Notwithstanding the foregoing, the party responsible for making payment pursuant
to this Section 2.7 shall make such payment in lawful money of the United States
of America. The amount owed shall be converted from Canadian Dollars to United
States Dollars based on the exchange rate as reported in The Wall Street Journal
(absent any error) on the Business Day immediately preceding the date such
payment is due (or the preceding Business Day if such date falls on a day that
is not a Business Day) or if the Wall Street Journal ceases to publish such
rates, the current exchange rate reported by a mutually agreed upon third
Person.

10

--------------------------------------------------------------------------------






ARTICLE 3
REPRESENTATIONS AND WARRANTIES


3.1   Representations and Warranties of the Sellers

        The Sellers, jointly and severally, represent and warrant and, in
respect of future events, covenant to the Buyer as follows and acknowledge that
the Buyer is relying thereon in connection with its entering into of this
Agreement and the consummation of the transactions contemplated hereby:

(i) as to the Sellers

(a)Corporate Status of Melville

Melville is a corporation duly incorporated and organized pursuant to the laws
of Malta and is a validly subsisting corporation under the laws of Malta with
full corporate capacity, power and authority (i) to own the Purchased Shares
currently registered in its name, to acquire Purchased Shares not currently
registered in its name and to sell, assign, transfer and deliver all such shares
to the Buyer as herein contemplated, (ii) to execute and deliver this Agreement
and the Closing Documents to which it is a Party, and (iii) to observe, perform,
satisfy and carry out its obligations hereunder and under the Closing Documents;

(b)Corporate Status of Cobalt

Cobalt is a corporation duly amalgamated and organized pursuant to the laws of
the Province of Ontario and is a validly subsisting corporation under the laws
of the Province of Ontario with full corporate capacity, power and authority
(i) to own the Purchased Shares currently registered in its name, to acquire
Purchased Shares not currently registered in its name and to sell, assign,
transfer and deliver all such shares to the Buyer as herein contemplated,
(ii) to execute and deliver this Agreement and the Closing Documents to which it
is a Party, and (iii) to observe, perform, satisfy and carry out its obligations
hereunder and under such Closing Documents;

(b.1)Corporate Status of Arrow

Arrow is a corporation duly incorporated and organized pursuant to the laws of
Denmark and is a validly subsisting corporation under the laws of Denmark with
full corporate capacity, power and authority (i) to execute and deliver this
Agreement and the Closing Documents to which it is a Party and (ii) to observe,
perform, satisfy and carry out its obligations hereunder and under such Closing
Documents;

(c)Due Authorization

The execution and delivery of this Agreement and the Closing Documents by each
of the Sellers and Arrow, as applicable, has been duly authorized and approved
by all necessary and appropriate action of the board of directors and of the
shareholders of such Seller or Arrow, as the case may be, and by any other
necessary action on the part of such Seller and Arrow;

(d)Pending Proceedings

No Proceedings of any nature, kind or description whatsoever are pending or are
threatened which would restrain or otherwise prevent, in any manner, the Sellers
from transferring good and marketable title to the Purchased Shares to the Buyer
hereunder, nor are any such Proceedings, pending or threatened including,
without limitation, any bankruptcy Proceedings or other Proceedings under
Applicable Law providing protection against enforcement by creditors;

(e)Due Execution and Enforceability

This Agreement has been duly executed and delivered by the Sellers and Arrow and
constitutes, and the Closing Documents to be delivered by the Sellers and Arrow
pursuant hereto at the Time

11

--------------------------------------------------------------------------------



of Closing when executed and delivered will constitute, valid and legally
binding obligations of the Sellers and Arrow, as applicable, enforceable against
them in accordance with their respective terms, subject to the qualification
that enforceability may be limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditors' rights generally and that specific
performance, injunction and other equitable remedies are discretionary and, in
particular, may not be available where damages are considered an adequate
remedy;

(f)Commercial Relationships between Sellers and the Corporation

Neither of the Sellers nor any of their Affiliates:

(i)is engaged in or carries on (either individually or jointly with any other
Person, whether as a partner, joint venturer, member of a syndicate or other
unincorporated organization or otherwise) any business which manufactures or
markets in Canada any brand prescription pharmaceutical products which competes
with the Products currently promoted and marketed by the Corporation in the
Business, it being acknowledged and understood that the Sellers and their
Affiliates are engaged in and carry on the business of developing, registering,
promoting, marketing and distributing generic pharmaceutical products in Canada
certain of which are generic equivalents of some of the Products; or

(ii)except as provided in the Related-Party Agreements, is a customer or
supplier of the Business;

and neither the Sellers nor any of their Affiliates is a party to any contract,
agreement or commitment, whether written or oral, to which the Corporation is a
party or by which it is bound, save as aforesaid;

(g)Related Party Indebtedness

Save and except as disclosed in Schedule 3.1(g), the Corporation is not indebted
to the Sellers or to any of their Affiliates or any of their respective
directors or officers or any director or former director or officer or former
officer of the Corporation and none of such Persons is indebted to the
Corporation;

(h)Approvals of Government Authorities

Except as contemplated in Schedule 3.1(h), no consent, approval, Order or
authorization of any Governmental Authority is required by the Sellers or the
Corporation in connection with (i) the Closing, or (ii) the execution and
delivery by the Sellers of this Agreement or the Closing Documents, or (iii) the
observance and performance by the Sellers or the Corporation of their
obligations under this Agreement or the Closing Documents, except as may be
necessary as a result of facts or circumstances relating solely to the Buyer
and/or its Affiliates.

(i)Absence of Conflicting Agreements

Except for those consents, approvals, authorizations, Orders, registrations, or
declarations of, or filings with, any Governmental Authority or other Person
disclosed in Schedule 3.1(i) (collectively, the "Sellers' Required Consents and
Approvals"), neither the execution and delivery of this Agreement, the
observance and performance by the Sellers or the Corporation of any covenant or
obligation under this Agreement or any Closing Document, nor the Closing:

(i)contravenes or results in, or will contravene or result in, a violation or
breach of or a default under (with or without the giving of notice or lapse of
time, or both) or in the acceleration of any obligation or creates an obligation
to make any payment or require any notice under:

(A)any Applicable Law;

12

--------------------------------------------------------------------------------



(B)the articles, constating documents, by-laws, or any resolution of the
directors or shareholders of the Corporation;

(C)the provisions of any Contract;

(D)any mortgage, lease, agreement, other legally binding instrument, License,
permit or judgment to which the Corporation or either of the Sellers may be
bound;



(ii)relieves any other party to a Contract of that party's obligations
thereunder or enable such party to terminate its obligations thereunder; or

(iii)results in the creation or imposition of any Encumbrance on the Sellers,
the Corporation, the Purchased Shares or any of the Assets.

(ii) as to the Purchased Shares

(j)Title to Purchased Shares on Closing

The Sellers are the registered and beneficial owners of the Current Issued
Shares and will, at Closing, be the registered and beneficial owners of the
Purchased Shares, in each case with good and marketable title thereto, free of
all encumbrances. No Seller is a party to any option, warrant, purchase right,
or other contract or commitment (other than this Agreement) that could require a
Seller to sell, transfer, or otherwise dispose of the Purchased Shares. The
Sellers on Closing, will convey to the Buyer good and valid title to the
Purchased Shares, free and clear of all Encumbrances. Neither Seller is a party
to any voting trust, proxy, or other agreement or understanding with respect to
the voting of the Purchased Shares. There are no restrictions on the transfer of
the Purchased Shares except as set forth in the Articles of Incorporation of the
Corporation, which restrictions will, on Closing, have been complied with.

(iii) as to Corporate Status and Corporate Records

(k)Corporate Status of Corporation

The Corporation has been duly incorporated and organized under the laws of the
Province of Ontario and is a validly subsisting corporation under the laws of
the Province of Ontario; the Corporation has full corporate power, capacity and
authority to carry on the Business as presently conducted by it and to own,
lease and operate the property and assets now owned, leased and operated by it,
including the Assets; it is duly qualified as a corporation to do business and
is in good standing in each jurisdiction in which the nature of the business now
conducted by it therein or the property and assets now owned, leased or operated
by it, including the Assets, therein makes such qualification necessary, except
where the failure to be so qualified and in good standing would not have a
Material Adverse Effect. No bankruptcy Proceedings or other Proceedings under
Applicable Law providing protection against enforcement by creditors have been
initiated by or against the Corporation and no circumstances exist that would
require the Corporation to initiate any such Proceedings.

(l)Authorized and Issued Capital

The authorized capital of the Corporation consists of an unlimited number of
Class "A" Shares and an unlimited number of common shares, of which currently,
and prior to completion of the Authorized Pre-Closing Transactions, 17,959,909
Class "A" Shares and 10,000,000 common shares have been validly issued and are
outstanding as fully paid and non-assessable. At the Time of Closing and
following completion of the Authorized Pre-Closing Transactions, the issued
capital of the Corporation shall consist of 10,732,500 common shares and a
reduced number of Class "A" Shares as contemplated by the Authorized Pre-Closing
Transactions, all of which shares will be registered in the name of and be
beneficially owned solely by the Sellers.

13

--------------------------------------------------------------------------------



(m)Options

Other than the Outstanding Options (all of which will be exercised and the
shares issued pursuant thereto included as part of the Purchased Shares and\or
cancelled at or prior to the Time of Closing), no Person has any agreement or
option or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an agreement, or option (including rights under convertible
securities, warrants, rights or convertible obligations of any nature, rights of
exchange, plans or other agreement of any character) for the purchase,
subscription, allotment or issuance of any of the unissued shares in the capital
of the Corporation or of any other securities of the Corporation.

(n)Corporate Records

The minute books of the Corporation contain complete and accurate copies of the
Certificate of Incorporation and Articles of Incorporation and all Certificates
of Amendment and Articles of Amendment pertaining to the Corporation and no
applications or filings which would alter in any way the constating documents or
corporate status of the Corporation are presently outstanding. Correct and
complete copies of the Articles and By-laws of the Corporation, together with
all amendments thereto have been delivered to the Buyer. No Proceedings have
been taken by the Corporation, the Sellers or, to the Knowledge of the Sellers,
by any other Person, with respect to the bankruptcy, insolvency, liquidation,
dissolution or winding-up of the Corporation or with respect to any
amalgamation, merger, consolidation, arrangement or reorganization relating to
the Corporation. Complete and accurate records with respect to the issuance,
transfer, redemption and cancellation of shares of the Corporation are contained
in the register of shareholders of the Corporation. Except as disclosed in
Schedule 3.1(n) the minute books of the Corporation will be complete and
accurate in all material respects at the Closing Time and now contain and will
at the Closing Time contain records of all minutes of meetings of and signed
resolutions in writing of the shareholders and Board of Directors of the
Corporation. Correct and complete copies of the Corporation's register of
shareholders and minute books have been made available to the Buyer.

(o)Use of Names

Except for the use of trade marks (whether owned or licensed) in connection with
promoting, marketing and selling products, the Corporation does not use any name
other than its full corporate name in connection with the Business or for any
other purpose;

(iv) as to the Corporation's Financial Position and Condition

(p)Financial Statements

Except as disclosed in Schedule 3.1(p), the Corporation Financial Statements:

(i)have been prepared in accordance with Generally Accepted Accounting
Principles applied on a basis consistent with those of the previous fiscal year;

(ii)are in accordance with the Accounting Records of the Corporation;

(iii)present fairly the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of the Corporation of the type required to be disclosed
in financial statements prepared in accordance with Generally Accepted
Accounting Principles and its financial position and condition as at the dates
thereof;

(iv)present fairly the sales, income, the results of operation, the financial
condition of the Corporation and the changes in financial position for the
period covered thereby;

14

--------------------------------------------------------------------------------







(v)reflect all proper accruals as at the dates thereof and for the periods
covered thereby of all amounts which though not payable until a time after the
relevant period are attributable to activities undertaken during that period;



(q)Accounting Records

The Sellers have made available to the Buyer all Accounting Records of the
Corporation. Except as disclosed in Paragraph 3.1(ii)(x) below with respect to
vacation policies of the Corporation, such Accounting Records have been
maintained in accordance with good business practices, are complete and accurate
in all material respects and fairly set out and disclose, in all material
respects and, where applicable, in accordance with Generally Accepted Accounting
Principles, the financial position of the Corporation as at the date hereof and
there are no material matters or transactions of the Corporation in respect of
which accurate entries in all material respects have not been made or recorded
in such Accounting Records;

(r)Absence of Changes and Unusual Transactions

Since December 31, 2007, except as disclosed in Schedule 3.1(r), permitted as
part of an Authorized Pre-Closing Transaction, or consented to the Buyer after
the date of this Agreement:

(i)no event, development, or state of circumstances has occurred that has had or
would reasonably be expected to have or result in, individually or in the
aggregate, a Material Adverse Effect;

(ii)the Corporation has conducted the Business in the ordinary course, has not
incurred any debt, obligation or liability (fixed or contingent), except normal
trade or business obligations incurred in the ordinary course of the Business,
none of which have or will have a Material Adverse Effect, and the Corporation
has used reasonable commercial efforts to preserve the Business and the Assets;

(iii)there has not been any change in the accounting principles, policies,
practices or procedures of the Corporation or their application to the
Corporation;

(iv)other than Permitted Encumbrances, there has not been any Encumbrance
created upon any of the Corporation's properties or Assets;

(v)the Corporation has not sold, assigned, transferred, leased or otherwise
disposed of any of its properties or Assets, except Inventory sold in the
ordinary course of the Business;

(vi)Between December 31, 2007 and the Execution Date, the Corporation has not
purchased, leased or otherwise acquired any properties or assets in excess of
Cdn $10,000 individually, Cdn $25,000 in the aggregate, or outside the ordinary
course of business;

(vii)Between December 31, 2007 and the Execution Date, the Corporation has not
waived, cancelled or written-off any rights, claims, Accounts Receivable or any
amounts payable to the Corporation or made any gift or donation, having a
monetary value in the case of a single transaction in excess of Cdn $10,000 and,
in the case of all such transactions, in excess of Cdn $25,000 in the aggregate;

(viii)Between December 31, 2007 and April 29, 2008, the Corporation has not
entered into, or amended or modified, any transaction, contract, agreement,
commitment, lease or license having a monetary value in excess of Cdn $25,000;

(ix)the Corporation has not had any supplier or licensor terminate, or
communicate to the Corporation the intention or threat to terminate, its
relationship with the Corporation, or the intention to substantially reduce the
quantity of products or services it sells to

15

--------------------------------------------------------------------------------



the Corporation, except in the case of suppliers whose sales to the Corporation
are not, in the aggregate, material to the Business;

(x)the Corporation has not had any customer or customers, the losses of whose
revenue in the aggregate has had or could have a Material Adverse Effect,
terminate, or communicate to the Corporation the intention or threat to
terminate, its relationship with the Corporation, or the intention to materially
reduce the quantity of products it purchases from the Corporation, or its
dissatisfaction with the products sold by the Corporation;

(xi)the Corporation has not made any material change in the pricing of its goods
and services or the method of billing customers or the credit terms made
available by the Corporation to its customers;

(xii)the Corporation has not made any loan, advance or capital contribution to
any Person;

(xiii)the Corporation has not made any material change with respect to any
method of managing or operating the Business;

(xiv)the Corporation has not suffered any damage, destruction or loss (whether
or not covered by insurance) which has or could have Material Adverse Effect;

(xv)the Corporation has not accelerated or increased or agreed or promised to
increase or accelerate any form of compensation, severance or termination pay,
incentive or equity based compensation, or other benefits payable or to become
payable by the Corporation, or terminated or created any new Benefit Plan or
materially modified any Benefit Plan;

(xvi)the Corporation has not suffered any extraordinary loss relating to the
Business;

(xvii)the Corporation has not transferred or granted any material rights or
licenses under, or entered into any settlement regarding the breach or
infringement of, the Intellectual Property of the Corporation or material
modification of any existing rights with respect thereto;

(xviii)subject to completion of the Authorized Pre-Closing Transactions, the
Corporation has not declared or paid (or been deemed under the Income Tax Act
(Canada) to have declared or paid) any dividends or declared or made any other
distribution on any of its shares of any class and has not redeemed, purchased
or otherwise acquired any of its shares of any class or agreed to do so;

(xix)the Corporation has not amended or changed or taken any action to amend or
change its Articles of Incorporation or by-laws;

(xx)the Corporation has not authorized, permitted, agreed or otherwise become
committed to do, and the Sellers have not authorized, permitted or caused the
Corporation to do, any of the foregoing, except as otherwise disclosed herein.



(s)Outstanding Capital Expenditures

There were no commitments with respect to capital expenditures in excess of Cdn
$20,000 in the aggregate outstanding on December 3l, 2007 and since December 3l,
2007 no capital expenditures in excess of Cdn $30,000 in the aggregate have been
made or authorized by the Corporation.

(t)Payments to Sellers and Corporate Officers

Except as disclosed in Schedule 3.1(t) or as contemplated by the Authorized
Pre-closing Transactions, since December 31, 2007, no payments or loans have
been made, promised, agreed

16

--------------------------------------------------------------------------------



to, or authorized by the Corporation, and no monies have been borrowed from and
the Corporation has not become indebted to, any officer, director, senior
management employee, or shareholder of the Corporation or any other Person with
whom the Corporation is not dealing at arm's length (within the meaning of the
Tax Act), or any Affiliate of the foregoing, except in the case of officers or
directors, at the regular rates payable to them as salary, benefits or other
remuneration or compensation in the ordinary course of business;

(u)Prepayment of Indebtedness

Except as disclosed in Schedule 3.1(u) the Corporation has not, since
December 3l, 2007, repaid, or become liable to repay, any obligation or
liability, absolute or contingent in advance of its stated maturity and the
Corporation has not received any notice (whether formal or informal) from any
creditor of the Corporation requiring any such repayment or intimating the
enforcement by such creditor of any security which it may hold over any of the
Assets of the Corporation;

(v)Government Assistance

There are no agreements, loans, other funding arrangements or assistance
programs which are outstanding in favour of the Corporation from any
Governmental Authority.

(w)Inventory Values

The Inventory levels of the Corporation have been maintained at such amounts as
are required for the operation of the Business and are adequate therefore based
on prior experience. The current Inventory, subject to a reasonable allowance
for obsolete inventory is good and usable and, to the Knowledge of the Sellers,
fit for the purpose for which it was procured or manufactured and is capable of
being sold in the ordinary course of the Business at profit margins consistent
with prior periods. Except as disclosed in Schedule 3.1(w) the Corporation is
not now subject to any agreement or commitment with or made to any customer of
the Business which would require the Corporation to repurchase any products sold
to such customers or to adjust any price or grant any refund, discount or other
concession to such customer except in the ordinary course of the business and,
with respect to any such agreement or commitment outstanding on December 31,
2007, for which adequate provision has been reflected in the Corporation
Financial Statements in accordance with Generally Accepted Accounting
Principles.

(x)Accounts Receivable

The Accounts Receivable reflected in the Corporation Financial Statements for
2007 and all Accounts Receivable arising since December 31, 2007 are good and
collectible except to the extent so reserved against and arose from bona fide
transactions in the ordinary course of the Business and are valid, genuine and
subsisting and are not subject to defences, set off or counterclaims.

(v) as to Debts and Liabilities

(y)Liabilities

The Corporation does not have outstanding any liabilities or indebtedness,
whether known or unknown contingent, absolute, determined, determinable or
otherwise, other than (without duplication):

(i)debts and liabilities disclosed on, reflected in or provided for in the
Corporation Financial Statements and not heretofore paid or discharged;

(ii)debts and liabilities disclosed or referred to in this Agreement, including
the Schedules hereto; and

17

--------------------------------------------------------------------------------



(iii)debts and liabilities incurred in the ordinary course of business and
attributable to the period since December 3l, 2007, which debts and liabilities,
both individually and collectively, would not have a Material Adverse Effect.

The Corporation is not in default in respect of the terms or conditions of any
indebtedness.

(z)Litigation

Other than regulatory Proceedings relating to Regulatory Approvals in relation
to the Products or Proceedings before the Patent Medicines Prices Review Board
with respect to Product pricing, in each case, in the ordinary course of the
Business, particulars of which regulatory and price Proceeding in existence on
the Execution Date being set forth in Schedule 3.1(z), and except as otherwise
disclosed in Schedule 3.1(z), there is no Proceeding initiated and in progress,
nor to the Knowledge of the Sellers, pending or threatened, against, by or
relating to the Corporation, the Business or to the Assets. There is not at
present outstanding against the Corporation any Order that will have a Material
Adverse Effect on the Corporation or the Business. The Corporation does not have
any claims against a director or officer of the Corporation for any matter or
thing as of or at the Closing Date and in any capacity including the capacity of
an officer, director or shareholder or employee of the Corporation, and there is
no basis for any such claims which are known or which ought reasonably be known
to the Sellers.

(aa)Intellectual Property Infringement

None of the Owned Intellectual Property, the current conduct of the Business,
or, to the Knowledge of the Sellers, any Licensed Intellectual Property or the
Products, including their marketing and sale, infringes upon or misappropriates
any patents, trade marks, service marks, trade names, copyrights, licenses,
rights to know-how or other intellectual or industrial property rights, domestic
or foreign, of any other Person and to the Knowledge of the Sellers, there are
no facts indicating a likelihood of the foregoing. The Corporation has not
received any charge, complaint, claim, demand or notice alleging any such
infringement or misappropriation (including any claim that the Corporation must
or should obtain a license to use or refrain from using any intellectual
property rights of any other Person).

(bb)Guarantees

The Corporation has not given or agreed to give, and is not a party to or bound
by, any guarantee of the indebtedness or other obligations of any other Person.

(cc)Product Liability

Except as disclosed in Schedule 3.1(cc), to the Knowledge of the Sellers, the
Corporation has not sold or supplied products which are or were in any material
respect defective, or which does or did not comply in any material respect with
any warranties or representations, expressly or impliedly, made by the
Corporation, or with any applicable regulations, standards or requirements of
applicable Regulatory Authorities in respect thereof. Except as disclosed in
Schedule 3.1(cc), the Corporation has not received any claims or notices of
claims in respect of damage or injury to any Person or property alleged to have
been caused, directly or indirectly, by any defect in the design, manufacture or
materials of any product promoted, marketed, sold, provided or furnished by the
Corporation in connection with the Business for which the Corporation is
responsible and does not have recourse to indemnification in respect thereof
from the manufacturer, supplier or Licencor thereof. Except as disclosed in
Schedule 3.1(cc), there were no product recalls in Canada and are no outstanding
product recalls in Canada relating to products which were promoted, marketed or
distributed by the Corporation in Canada prior to December 31, 2007 and, since
December 31, 2007 neither the Corporation nor the Licencor of a Product has
initiated any Product recall for reasons of a lack of quality, fitness for use
or for any other reason.

18

--------------------------------------------------------------------------------



(dd)Occupational Health and Safety

The Sellers have provided the Buyer with access to all inspection reports, if
any, under Occupational Health and Safety Acts relating to the Corporation or
the Business. There are no outstanding Orders nor are there any pending or, to
the Knowledge of the Sellers, threatened charges, investigations, inspections or
Orders made under any Occupational Health and Safety Acts relating to the
Corporation or the Business. There have been no fatal or critical accidents. The
Corporation has never been convicted of an offence under any of the Occupational
Health and Safety Acts. The Corporation has complied in all respects with any
Orders issued under Occupational Health and Safety Acts. There are no appeals of
any Orders under Occupational Health and Safety Acts relating to the Corporation
which are currently outstanding.

(ee)Workers' Compensation


There are no notices of assessment, provisional assessment, reassessment,
supplementary assessment, penalty assessment or increased assessment
(collectively, "assessments") or any other communications related thereto which
the Corporation has received from any workers' compensation board or similar
authorities in any jurisdictions where the Business is carried on, and there are
no assessments which are unpaid on the date hereof and to the Knowledge of the
Sellers, there are no facts or circumstances which may result in an increase in
liability to the Corporation under any applicable workers' compensation
legislation, regulations or rules after the Closing Time. There are no claims
or, to the Sellers' Knowledge, potential claims which may adversely affect the
Corporation's accident cost experience.

(vi) as to Taxes

(ff)Tax Matters

(i)The Corporation has filed all Tax Returns with the appropriate Governmental
Authorities required to have been filed by it by Applicable Law prior to the
Execution Date for all fiscal periods ending prior to the date hereof and has
paid all Taxes that are due and payable to the appropriate Governmental
Authority. Each such Tax Return was correct and complete in all material
respects and were prepared in substantial compliance with all Applicable Laws.
The Corporation is not currently the beneficiary of any extension of time within
which to file any Tax Return. No claim has ever been made by any Governmental
Authority in a jurisdiction where the Corporation does not file Tax Returns that
the Corporations is or may be subject to taxation in that jurisdiction. True
copies of all Tax Returns filed by the Corporation during the past three years
have been given to the Buyer on or before the Execution Date. Such Tax Returns
correctly reflect the income, expenses, business, assets, operations, activities
and status of the Corporation, as applicable, at or for the time period
applicable to such filing. The provision or reserve for Taxes reflected in the
balance sheet forming part of the Corporation Financial Statements for 2007 are
adequate to cover any and all such Taxes owing or which may be assessed with
respect to the property, business and operations of the Corporation for all
fiscal periods of the Corporation ending on or prior to December 31, 2007.

(ii)There are no reassessments of Taxes that have been issued and are
outstanding and no Governmental Authority has challenged, disputed or questioned
the Corporation in respect of Taxes or any Tax Returns. There are no audits,
investigations or other actions pending or, to the Knowledge of the Sellers,
threatened, against the Corporation with respect to Taxes. The Corporation is
not negotiating any draft assessment or reassessment with any Governmental
Authority. Neither the Corporation nor the Sellers have received any oral or
written communication from any Governmental Authority indicating that an
assessment or reassessment is proposed in respect of any Taxes allegedly payable
by the

19

--------------------------------------------------------------------------------



Corporation. The Corporation has not executed or filed or been requested to
execute or file with any Governmental Authority any agreement, arrangement,
waiver or objection extending the period for assessment, reassessment or
collection of any Taxes. The Corporation has not waived any statute of
limitation in respect of Taxes.

(iii)There are no liens for Taxes against any of the Assets of the Corporation,
other than the liens for Taxes that are not yet due and payable or that are
being contested in good faith.

(iv)The Corporation has withheld from each payment made to any of its present or
former employees, officers and directors, and to all persons who are
non-residents of Canada for the purposes of the Tax Act, all amounts required by
law and will continue to do so until the Closing Time (including with respect to
the Authorized Pre-closing Transactions) and has remitted such withheld amounts
within the prescribed periods to the appropriate Governmental Authority. The
Corporation has remitted all Canada Pension Plan contributions, employment or
unemployment insurance premiums, employer health taxes and other Taxes payable
by it in respect of its employees and has or will have remitted such amounts
(including with respect to the Authorized Pre-closing Transactions) to the
proper Governmental Authority within the time required by Applicable Law. The
Corporation has charged, collected and remitted on a timely basis all Taxes as
required by Applicable Law on any sale, supply or delivery whatsoever, made by
it.

(v)The Corporation has paid all Taxes imposed on the acquisition of its tangible
personal property and on the receipt of all supplies of goods and services made
to it to the extent that the Corporation was not otherwise exempt from the
payment of such Taxes.

(vi)Canadian federal and provincial income tax assessments have been issued to
the Corporation covering all past periods up to and including the fiscal year
ended December 31, 2006.

(vii)For all transactions on or before the Closing Date between the Corporation
and any non-resident with whom the Corporation does not deal at arms length for
purposes of the Tax Act, the Corporation has made or obtained proceeds or
documents that meet the requirements of paragraph 247(4)(a) to (c) of the Tax
Act.

(viii)The Corporation has never been a "controlled foreign corporation" within
the meaning of Section 957 of the U.S. Internal Revenue Code of 1986, as
amended.

(vii) as to Employee Matters

(gg)Employees

Schedule 3.1(gg) contains, as of the date hereof:

(i)the names and titles of all Employees of the Corporation together with the
location of their employment;

(ii)the date each Employee was hired;

(iii)a list of all written employment contracts between the Corporation and the
Employees, copies of which have been made available to the Buyer;

(iv)the rate of annual remuneration of each Employee at the date hereof (or, if
Employees are employed on an hourly basis, the applicable hourly wage, together
with the total remuneration paid to such Employees during the 2007 calendar
year), any bonuses paid since December 31, 2007 and all other bonuses, incentive
schemes and benefits to which such Employee is entitled;

20

--------------------------------------------------------------------------------



(v)the names of all retired employees of the Corporation who are entitled to
benefits from the Corporation and the nature of such benefits;

(vi)the names of all Non-Active Employees, the reason they are Non-Active
Employees, whether they are expected to return to work and if so, when, and the
nature of any benefits to which such Non-Active Employees are entitled from the
Corporation;

(vii)particulars of all other material terms and conditions of employment or
engagement of the Employees and the positions held by them; and

(viii)all confidentiality and non-competition agreements between the Corporation
and the Employees;

No Employee is employed under a contract other than a contract of employment of
indefinite hire requiring reasonable notice of termination by Applicable Law.
The Corporation is in compliance with all Applicable Laws relating to the
employment of the Employees, including any obligations relating to employment
standards legislation, pay equity legislation, worker's compensation
legislation, occupational health and safety legislation, labour relations
legislation, and human rights legislation. There are no material employment
standards, pay equity, workers' compensation, occupational health and safety,
labour relations or human rights applications, Proceedings, investigations,
claims, inquiries, complaints, prosecutions or Orders outstanding or pending or
to the Knowledge of the Sellers threatened, and the Sellers are not aware of any
state of facts which would provide a valid basis for any of the foregoing. The
Corporation has provided the Buyer with a copy of all policies and posted
directives with respect to human rights policies, procedures, and guidelines.
Each arrangement between the Corporation and any Person which purports to be an
independent contractor arrangement is, in fact an independent contractor
arrangement and not an employment arrangement.

(hh)Collective Agreements

The Corporation is not now, nor has it ever been, a party, either directly or by
operation of law, to any Collective Agreement and no union or employee
bargaining agency holds or has ever held bargaining rights with respect to any
Employee by way of certification, voluntary recognition, designation or
successor rights, or has applied to have the Corporation declared a related or
successor employer. To the Knowledge of the Sellers, there are no threatened or
pending union organizing activities involving the Employees.

(ii)Benefit Plans

(i)Schedule 3.1(ii) sets forth a complete list of the Benefit Plans.

(ii)Current, correct and complete copies of all written Benefit Plans as amended
to date or, where oral, written summaries of the terms thereof, have been
delivered or made available to the Buyer together with current and complete
copies of all documents (including, where indicated herein, historical
documents) relating to the Benefit Plans, as amended.

(iii)Each Benefit Plan is, and has been, established, registered, qualified,
administered, funded, and invested, as applicable, in compliance with the terms
of such Benefit Plan including the terms of any documents in respect of, such
Benefit Plan, all Applicable Laws and any agreements, written or oral between
the Corporation and any other party, as applicable.

(iv)The Corporation has complied with all of its obligations in respect of the
Benefit Plans.

21

--------------------------------------------------------------------------------



(v)Except as disclosed, the Corporation has no formal or informal plan and have
made no promise or commitment, whether legally binding or not, to create any
additional Benefit Plan or to improve or change the benefits provided under any
Benefit Plan.

(vi)Except as expressly provided under this Agreement or as set out in
Schedule 3.1(ii), neither the entering into of this Agreement, nor the
completion of the transaction contemplated herein will (either alone or in
conjunction with any additional or subsequent events) constitute an event under
any Benefit Plan that will or may result in any payment (whether severance pay
or otherwise), acceleration of payment or vesting of benefits, forgiveness of
indebtedness, acceleration or increase in funding obligations, vesting,
distribution, restriction of funds, increase or acceleration in benefits or
obligation to fund benefits with respect to any Employee of the Corporation.

(vii)All employer and employee payments, contributions or premiums required to
be remitted, paid to or in respect of each Benefit Plan have been paid or
remitted in a timely fashion in accordance with its terms and all Applicable
Laws. Other than amounts which may be payable as contemplated by the Authorized
Pre-Closing Transactions, or premiums not yet due and payable by the Corporation
in the ordinary course of business, no taxes, penalties or fees are owing or
exigible under or in relation to any Benefit Plan by or from the Corporation and
there are no liabilities or contingent liabilities of the Corporation in respect
of any Person, benefit or compensation plan that has been discontinued.

(viii)There is no investigation by a Governmental Authority, or Claim (other
than routine claims for payment of benefits) pending or threatened involving any
Benefit Plan or their assets, and no facts exist which could reasonably be
expected to give rise to any such investigation or Claim (other than routine
claims for benefits).

(ix)No Benefit Plan provides pension or retirement benefits except pension
benefits which are, and have always been, provided on a defined contribution
basis only.

(x)All liabilities of the Corporation (whether accrued, absolute, contingent or
otherwise) related to the Benefit Plans have been fully and accurately accrued
and disclosed, and reported in accordance with Canadian Generally Accepted
Accounting Principles in the financial statements of the Corporation. No changes
have occurred or are expected to occur to any of the Benefit Plans which would
materially affect the most recent financial statement prepared in respect of the
applicable Benefit Plan and required to be provided pursuant to this Agreement.
All bonuses and commission relating to the business of the Corporation and its
Employees are accurately reflected in all material respects and have been
appropriately accrued in the Books and Records of the Corporation, in accordance
with good bookkeeping practices and, where applicable, Generally Accepted
Accounting Principles. The Corporation does not accrue vacation pay on its Books
and Records notwithstanding that the same may not amount to good bookkeeping
practices and may not be in accordance with Generally Accepted Accounting
Principles. The vacation policy of the Corporation with respect to unused
vacation time applicable to the Employees is set forth in Schedule 3.1(ii).

(xi)There are no Proceedings pending or, to the Knowledge of the Sellers,
threatened with respect to the Benefit Plans against the Corporation or the
insurer, under such Benefit Plans, where applicable, other than claims for
benefits in the ordinary course. No order has been made or notice given pursuant
to any Applicable Law requiring (or proposing to require) the Corporation to
take (or refrain from taking) any action in respect of any Benefit Plan.

22

--------------------------------------------------------------------------------







(xii)The Benefit Plan applicable to the Employees of the Corporation is part of
a group plan which applies to the Employees of Arrow Pharmaceuticals Inc. and
Cobalt as well. Save as aforesaid, there are no entities, other than the
Corporation, Arrow Pharmaceuticals Inc. or Cobalt, participating in any Benefit
Plan.

(xiii)All Employee data necessary to administer each Benefit Plan is in the
possession of Cobalt who administers the Benefit Plan of the Corporation on
behalf of the Corporation under the Services and Cost Sharing Agreement, which
data is in a form which is sufficient for the proper administration of the
Benefit Plan in accordance with its terms and all Applicable Laws and to the
Knowledge of the Sellers such data is complete and correct and which data will
be provided to the Corporation at the Closing Time.

(xiv)None of the Benefit Plans provide benefits beyond retirement or other
termination of service to Employees or former employees or to the beneficiaries
or dependants of such employees.

(xv)No Benefit Plan provides benefits to any individual who is not an Employee,
officer or director of the Corporation or the dependents or other beneficiaries
of any such Employee, officer or director.

(xvi)Save as contemplated above, the Corporation does not sponsor, administer or
contribute to a multi-employer plan.

(xvii)Nothing has been done or omitted to be done by the Corporation which could
make any policy or insurance contract void or voidable. None of the Benefit
Plans, or any insurance contact relating thereto, require or permit a
retroactive increase in premiums or payments due under, or require additional
premiums or payments on termination of the Benefit Plan, or any insurance
contact relating thereto. The level of insurance reserves under each insured
Benefit Plan is reasonable and sufficient to provide for all incurred but
unreported claims.

(xviii)Except as set forth in Schedule 3.1(ii), the execution of this Agreement
and the consummation of the transactions contemplated hereby will not cause the
payment or acceleration of any benefit or amount payable under any Benefit Plan
or change in control agreement between the Corporation and any Employee,
director or officer.

(viii) as to the Property and Assets of the Corporation

(jj)Title to Assets

Except as described in Schedule 3.1(jj) hereto, the Corporation has good and
marketable title to or a valid licence (or other right to use) or leasehold
interest in, all of the Assets, free and clear of all Encumbrances, except for
the Permitted Encumbrances. Schedule 1.1(B) sets out a complete list of all
Equipment owned by the Corporation and used in the Business. No other Person
owns any assets which are being used in connection with the Business except as
otherwise set out in the Schedule 3.1(jj). There are no agreements or
commitments to purchase tangible personal property other than Inventory, other
than in the ordinary course of the Business of the Corporation.

(kk)Location of Books and Records and Other Assets


The Sellers have made available to the Buyer all Books and Records of or
relating to the Corporation. Except as disclosed in Schedule 3.1(kk), no
information, records or systems pertaining to the operation or administration of
the Corporation or the Business are in the possession of, recorded, stored,
maintained by or otherwise dependent on any other Person. Except as disclosed in
Schedule 3.1(kk) hereto, other than Inventory in transit, all of the Assets of
the

23

--------------------------------------------------------------------------------



Corporation, including, without limitation, its Books and Records (financial and
otherwise), executed copies of all agreements to which the Corporation is a
party and original copies of all other documents which are in the possession of
the Corporation, are situate at the locations set out in Schedule 3.1(kk).

(ll)Adequacy of Assets

The Assets now owned, rented, leased or licensed by the Corporation constitute,
in the aggregate, all of the property necessary to carry on the Business as
currently conducted. There has not been, since December 31, 2007, and will not
be prior to the Closing Date, any sale, lease, or any other disposition or
distribution by the Corporation of any of the Assets, except transactions in the
ordinary course of business.

(mm)Condition of Tangible Assets

All of the Assets of the Corporation which are of a tangible character, and
which are not Inventory, are in good working order and condition, subject only
to wear and tear which is normal for property and assets of the type and age as
the Assets in question, and are reasonably suitable and adequate for the
purposes for which it currently is used.

(nn)Real Property—Owned

The Corporation is not the owner of and is not a party to or bound by any
agreement to acquire any real or immoveable property.

(oo)Real Property—Leased

Other than its right to occupy the Premises as a shared facility pursuant to the
Service and Cost Sharing Agreement, the Corporation is not a party to or
otherwise bound by or obligated under any leases, offers to lease, subleases or
offer to sublease real or immoveable property.

(pp)Investments and Subsidiaries

The Corporation has no subsidiaries and does not own any equity securities of or
have any investment in, loans or advances to or other ownership interest in,
directly or indirectly, any partnership, joint venture, co-tenancy or other
jointly owned business undertaking, corporation or other business organization
or trust, and the Corporation is not a party to or bound by any agreement of any
nature or otherwise obligated:

(i)to acquire any subsidiary, or

(ii)to acquire or lease any other business operations or any interest therein;



(qq)Inventory

Except as disclosed in Schedule 3.1(qq) hereof the Corporation does not hold any
Inventory on consignment nor is any Inventory of the Corporation in the
possession of any other Person on consignment and, except as disclosed in
Schedule 3.1(qq) hereto, the Corporation is not under any obligation to accept
return of any Inventory previously sold to and in the possession of its
customers, other than in the ordinary course of the Business in accordance with
the Corporation's return policy described in Schedule 3.1(qq).

(rr)Intellectual Property

(i)Schedule 3.1(rr) contains a true and complete list of all the Intellectual
Property (listed as Owned Intellectual Property or Licensed Intellectual
Property) that is used in or held for use in connection with, necessary for the
conduct of, or otherwise material to the Business. Other than NOCs and other
Regulatory Approvals and Intellectual Property held by a Licensor or its
Affiliates in relation to a Product and which is not included in

24

--------------------------------------------------------------------------------



Licensed Intellectual Property, the Owned Intellectual Property and the Licensed
Intellectual Property comprise all of the Intellectual Property necessary for
the Corporation to operate the Business as now conducted;

(ii)Subject to the Permitted Encumbrances, the Corporation is the sole legal and
beneficial owner of and has good and marketable title to and owns all right,
title and interest in the Owned Intellectual Property and no licence or other
right has been granted in respect thereof to any third Person(s) except as
disclosed in Schedule 3.1(rr). The Corporation has not received any oral or
written notice of any alleged conflict between the asserted intellectual
property rights of third Persons and the rights and entitlement of the
Corporation with respect to any or all of the Owned Intellectual Property, nor
is there a reasonable basis for any claim that any Person other than the
Corporation has any claim of legal or beneficial ownership in the Owned
Intellectual Property, other than the Permitted Encumbrances. Immediately after
the Closing, the Buyer will own all of the Owned Intellectual Property free from
any liens and Encumbrances and free from any requirement of any royalty
payments, license fees, charges or other payments, or conditions or restrictions
whatsoever, other than the Permitted Encumbrances or restrictions or conditions
contained in the applicable License and Marketing Agreements, Acquisition
Agreements or Cross-License Agreements contemplated in Paragraph 3.1(ww)(i),
(ii)or (vi);

(iii)No claim or demand of any Person (including any Employee or agent) has been
made against the Corporation or, to the Knowledge of the Sellers, against any
Licensor nor is there any Proceeding that is pending or, to the Knowledge of the
Sellers, threatened, against the Corporation or, to the Knowledge of the
Sellers, any Licensor nor is there a reasonable basis therefor which (i) except
as disclosed in Schedule 3.1(z), challenges the rights of the Corporation in
respect of any Intellectual Property, (ii) except as disclosed in
Schedule 3.1(z), asserts that the Corporation is infringing or otherwise in
conflict with, or is required to pay any royalty, license fee, charge or other
amount with regard to any Intellectual Property (excluding, with respect to
Licensed Intellectual Property only, payments not due or payable prior to the
Closing under the written licenses or written agreements under which the
Corporation receive such rights, all of which are identified in Schedule 3.1(rr)
or Schedule 3.1(ww)), or (iii) claims that any default exists under any license
or other Contract for Intellectual Property;

(iv)None of the material Intellectual Property is subject to any outstanding
Order with respect to a Proceeding in Canada, or, to the Knowledge of the
Sellers, outside Canada, in which the Corporation or, to the Knowledge of the
Sellers, any Licensor or other party to an Acquisition Agreement or License and
Marketing Agreement (such Licensor or other party herein contemplated being
herein in this Paragraph (iv) as the "Third Party") was a party, or has been the
subject of any litigation with respect to a Proceeding in which the Corporation
or, to the Knowledge of the Sellers, any Third Party was a party, in any such
case, within the last five (5) years, whether or not resolved in favor of the
Corporation, the Third Party or any of them. With respect to non-material
Intellectual Property, except as disclosed in Schedule 3.1(z), the Corporation
has not received any notice or communication regarding (x) any outstanding Order
with respect to a Proceeding in which the Corporation or, to the Knowledge of
the Sellers, any Third Party was a party, or (y) any litigation with respect to
a Proceeding in which the Corporation or, to the Knowledge of the Sellers, any
Third Party was a party, in any such case, within the last five (5) years,
whether or not resolved in favor of the Corporation, the Third Party or any of
them;

25

--------------------------------------------------------------------------------



(v)Except as set forth in Schedule 3.1(rr), the Corporation has taken all
reasonable steps required in accordance with sound business practice to
establish and preserve its ownership of all material Owned Intellectual
Property. To the Knowledge of the Sellers, no Person has infringed or
misappropriated or is infringing or misappropriating any Owned Intellectual
Property;

(vi)Except as disclosed in Schedule 3.1(rr), to the Sellers' Knowledge, the
Corporation is not making unauthorized use of any confidential information or
trade secret of any Person, including any former employee of the Corporation;

(vii)The Corporation has not granted to any Employee or any other third Persons
licenses or options to obtain licenses to any of the Owned Intellectual Property
(other than (A) the implied rights granted to Employees to use as necessary in
the course of their employment in the Business, (B) Cobalt pursuant to the
Cross-License Agreements or (C) Pharmascience under a Terminated Agreement). The
Corporation has not granted to any Employee or any other third Persons exclusive
licenses or options to obtain exclusive licenses to any of the Licensed
Intellectual Property other than to Cobalt pursuant to the Related Party
Agreements and other than the implied rights granted to Employees to use as
necessary in the course of their employment in the Business;

(viii)The Owned Intellectual Property was (i), where developed by the
Corporation, developed by one or more Employees of the Corporation (A) working
within the scope of their employment at the time of such development and (B) who
executed employment agreements requiring them to assign ownership of all
intellectual property rights in such Owned Intellectual Property but who have
not executed specific instruments of assignment in favor of the Corporation as
assignee in relation thereto or (ii) acquired by the Corporation in connection
with acquisitions in which the Corporation obtained the representations,
warranties and indemnities from the transferring party relating to the title to
such Owned Intellectual Property contained in the Acquisition Agreements (and
the Corporation has not waived any of its rights with respect to any such
representations, warranties or indemnities). The Corporation has not received
any notice from any Employee or other third Person claiming any right, title or
interest in any Intellectual Property (excluding patent, copyright and trademark
notices and other similar notices imbedded therein by the manufacturer thereof);

(ix)Except as described or set forth in Schedule 3.1(rr), the Corporation holds
a valid license to use the Licensed Intellectual Property;

(x)Except as disclosed in Schedule 3.1(rr), immediately after the Closing,
subject to obtaining the Sellers' Required Consents and Approvals, the
Corporation's rights in the Licensed Intellectual Property will not be not
adversely affected by the change in control of the Corporation resulting from
the completion of the sale contemplated herein and the Buyer will have the right
to use all Licensed Intellectual Property on the same terms and conditions as in
effect prior to the Closing, free from any liens and Encumbrances (other than
Permitted Encumbrances);

(xi)The Corporation has not received any oral or written notice of any alleged
conflict, interference, infringement, or misappropriation between the asserted
intellectual property rights of third Persons and the rights and entitlement of
the Corporation with respect to any or all of the Licensed Intellectual
Property;

(xii)To the Knowledge of Sellers, no third Person has interfered with, infringed
upon, misappropriated or otherwise come into conflict with, any Intellectual
Property right of the Corporation. There are no Proceedings instituted or
pending, or to the Knowledge of

26

--------------------------------------------------------------------------------



the Sellers, there are threatened, which challenges the legality, validity,
enforceability, use or ownership of the Licensed Intellectual Property or Owned
Intellectual Property;

(xiii)Other than the Intellectual Property, the Corporation does not own and is
not licensed to use any patent, nor does the Corporation have any patent
applications related to or used by the Corporation in the Business as presently
conducted;

(xiv)To the Knowledge of the Sellers, (A) the patents included on the Patent
Register in respect of the Products are eligible for inclusion thereon and
(B) there is currently no basis for the delisting of such patents from the
Patent Register.



(ss)Software

Except as disclosed in Schedule 3.1(ss), all computer software used by the
Corporation in connection with the Business is licensed by the Corporation (the
"Licenced Software") and the material Licenced Software (excluding software that
was purchased in off-the-shelf commercial packaging and is used in the ordinary
course of the Business) is listed on Schedule 3.1(ss) hereto. The Corporation's
use or exploitation of the Licensed Software complies in all material respects
with the licensing agreements by which the Corporation is afforded use of the
Licensed Software (the "Software Licences"). All of such Software Licences are
valid and legally binding on the parties thereto and in full force and effect,
and the Corporation has paid all amounts due thereunder and has not waived any
material rights thereunder.

(tt)Licences

Other than Regulatory Approvals registered in the names of Licencors or except
as disclosed in Schedule 3.1(tt) hereto, the Corporation has obtained from all
applicable Governmental Authorities all Regulatory Approvals, consents,
licenses, permits, concessions, franchises and similar rights and privileges
necessary to carry on the Business as the same is now conducted by it and to use
and operate its Assets (collectively the "Licences"). The Corporation was not
required by the Regulatory Authorities to obtain a drug establishment licence in
connection with the conduct of the Business while a subsidiary of Arrow
Pharmaceuticals Inc.; the Regulatory Authorities permitted the Corporation to
operate under a drug establishment licence issued to Arrow Pharmaceuticals Inc.,
an Affiliate of the Corporation. The only Licences issued to the Corporation in
relation to the Business are listed in Schedule 3.1(tt). Such Licences are in
full force and effect and the Corporation is in compliance in all material
respects with all provisions of the Licences and there are no Proceedings in
progress, or to the Knowledge of the Sellers, pending or threatened, which may
result in the revocation, cancellation, suspension or any adverse modification
of any of the Licences.

(uu)Manufacturing and Trials

Notwithstanding that the Corporation appears as the manufacturer of certain of
the Products as a result of being the holder of the NOC applicable to such
Product, the Corporation has not and currently does not engage in the
manufacturing of any Inventory or otherwise and acquires all of its Inventory
from the Licensor of the Product or its designated supplier or has the Product
in question manufactured or packaged for it by a third party contract
manufacturer or packager. The Corporation has not and currently does not engage
in testing or trials on animals.

(ix) as to Insurance

(vv)Insurance

Schedule 3.1(vv) is a true and complete list of all insurance policies and/or
binders maintained by the Corporation's parent company on an umbrella basis for
such corporation and its Affiliates and which extends to and provides coverage
to the Corporation on its Assets, Business or personnel as

27

--------------------------------------------------------------------------------



of the date hereof (specifying the insured, the amount of coverage, the type of
insurance, the policy number and any pending claims thereunder). To the
Knowledge of the Sellers, no other insurance is necessary to the conduct of the
Business or would be considered to be desirable by a prudent Person operating a
business similar to the Business. The Corporation has made available to the
Buyer true and complete copies of all such insurance policies. For any current
claim that has not been settled or finally determined, the Corporation has not
failed to give any notice or present any claim under any such insurance policy
in a due and timely fashion such that the insurer would be entitled to terminate
coverage or deny liability on any such claim, and, to the Knowledge of the
Sellers, the Corporation has not otherwise failed to give any notice or present
any claim under any such insurance policy in due and timely fashion. All such
policies of insurance are in full force and effect and neither the Corporation
nor the Corporation's parent Company is in default under the terms of any such
policy. To the Knowledge of the Sellers, all such policies of insurance provide
for coverages that are reasonable adequate as to the amount and scope for the
Business. There have been no substantial changes in the insurance described in
Schedule 3.1(vv) since December 3l, 2007.

(x) as to Contracts of the Corporation

(ww)List of Contracts

Schedule 3.1(ww) is a complete list, showing separately by category:

(i)all licence, marketing, promotion, co-promotion and distributorship
agreements (other than Terminated Agreements) to which the Corporation is a
party or by which it is bound and pursuant to which the Corporation has been
granted the exclusive or non-exclusive right to manufacture, promote, market or
distribute the Products in Canada, including all amendments thereto
(collectively, the "Licence and Marketing Agreements");

(ii)all licence and asset purchase agreements between the Corporation and
Novartis AG and\or Novartis Pharmaceutical Canada Inc. pursuant to which the
Corporation acquired its right and interest in the Products [**] and under which
the Corporation has any ongoing rights or obligations, including all amendments
thereto (collectively, the "Acquisition Agreements");

(iii)all licence, marketing, promotion, co-promotion and distributorship
agreements to which the Corporation is a party or by which it is bound and
pursuant to which the Corporation had previously been granted the exclusive or
non-exclusive right to manufacture, promote, market or distribute in Canada
products, other than the Products, which agreements have expired or have been
terminated prior to the Execution Date but under which the Corporation has any
ongoing rights or obligations which survive such expiration or termination,
including all amendments thereto (collectively, the "Terminated Agreements");

(iv)all stand alone confidentiality agreements with third Persons to which the
Corporation is a party or by which it is bound and under which the Corporation
has any ongoing obligations or rights with respect to confidential information
of the Corporation or of any co-contractant thereto (or their respective
Affiliates), including all amendments thereto (collectively, the
"Confidentiality Agreements");

(v)all technical or quality agreements and all pharmacovigilence agreements to
which the Corporation is a party or by which it is bound and pursuant to which
the Corporation has ongoing obligations or rights with respect to allocation of
responsibility as between the Corporation and the co-contractant thereto for the
performance or satisfaction of regulatory compliance issues or obligations in
relation to the Products or products

28

--------------------------------------------------------------------------------



previously promoted, marketed, sold or distributed by the Corporation, including
all amendments thereto (collectively, the "Technical Agreements");

(vi)all agreements between the Corporation and Cobalt pursuant to which the
Corporation or Cobalt, as the case may be, has granted to the other a right to
cross-reference its product dossier maintained by the TPD with respect to [**],
as the case may be, in support of an application for an NOC by such party in its
own name and to promote, market and distribute such product in Canada as a
generic or brand product, as the case may be, including all amendments thereto
(collectively, the "Cross-Licence Agreements");

(vii)all agreements, arrangements and other commitments or transactions to or by
which the Corporation, on the one hand, and the Sellers or any of their
Affiliates, on the other hand, are a party or otherwise bound or affected and
all other Related-Party Agreements (other than the Cross-Licence Agreements),
including all amendments thereto;

(viii)the agreement between [**] and [**] pursuant to which, inter alia, [**]
provides storage and logistical services to the Corporation in relation to the
storage and distribution of the Products, including all amendments thereto
(collectively, the "Storage and Logistics Agreement");

(ix)all stand-alone manufacturing and packaging agreements to which the
Corporation is a party or by which it is bound and pursuant to which a third
party manufactures or packages, as the case may be, for and\or supplies to the
Corporation any Products (or any other products previously distributed by the
Corporation if and to the extent the Corporation has any ongoing rights or
obligations thereunder), including all amendments thereto (collectively, the
"Manufacturing Agreements");

(x)all loan agreements, credit agreements, commitment letters, overdraft
agreements, security agreements, debentures and other documents or instruments
to which the Corporation is a party, by which it is bound or under which it has
any rights or obligations and pursuant to which the Corporation has outstanding
indebtedness or financial facilities available or pursuant to which the
Corporation has granted to any Person any security on any of its Assets
including conditional sale and title retention agreements, including all
amendments thereto (collectively the "Credit Agreements");

(xi)all chattel leases and other similar agreements to which the Corporation is
a party or by which it is bound and pursuant to which the Corporation leases,
rents or otherwise acquires the right to use chattels or moveable property of
any Person, including all amendments thereto (collectively the "Equipment
Leases" and the chattels and moveable property contemplated therein is
collectively referred to as the "Leased Equipment");

(xii)all contracts, agreements or commitments for the purchase or sale of any
equipment or fixed or capital assets having a fair market value in excess of Cdn
$25,000 in the aggregate ("Agreements for Acquisition or Sale of Capital
Assets");

(xiii)all management, consulting, agency or similar contract, agreement or
commitments ("Consulting and Management Agreements");

(xiv)all contracts, agreements, arrangements or understandings which contain
change of control provisions ("Agreements with Change of Control Provisions");

(xv)all contracts, agreements or commitments to make any gift of any of the
Corporation's property, other than donations made in the ordinary course of the
Business ("Gift Commitments");

29

--------------------------------------------------------------------------------







(xvi)all material contracts, agreements or commitments for the supply of
Inventory ("Inventory Supply Commitments");

(xvii)all other material contracts and agreements, written or otherwise, to
which the Corporation is a party or by which it is bound (other than the
employment agreements and arrangements described in Schedule 3.1(gg), the
Benefit Plans described in Schedule 3.1(ii) hereto, the insurance policies and
binders described in Schedule 3.1(vv) hereto and the Software Licences),
including all amendments thereto (collectively, the "Material Contracts").

(the aforesaid contracts, agreements and commitments, together with the
employment agreements and arrangements described in Schedule 3.1(gg), the
Benefit Plans described in Schedule 3.1(ii), the insurance policies and binders
described in Schedule 3.1(vv) and the Software Licenses, are herein collectively
referred to as the "Contracts"). True and correct copies of all such Contracts
(including the amendments thereto) have been made available to the Buyer or its
Representatives prior to the Execution Date. Other than:

(A)prepaid service contracts on office equipment or with respect to the
Premises, if any;

(B)the Contracts, and

(C)the contracts, agreements and commitments and Contract amendments hereafter
made or entered into by the Corporation in compliance with the provisions of
this Agreement including, without limitation, the Authorized Pre-Closing
Transactions.

the Corporation is not now and will not be at the Closing Time, a party to or
bound by any contract, agreement or commitment (whether oral or written) which
contain one or more obligations of the Corporation which in the aggregate
exceeds Cdn $25,000 (in any such single contract) and which cannot be terminated
by the Corporation without penalty on 60 days' notice;

(xx)Status of Contracts

Save and except as disclosed in Schedule 3.1(xx), neither the Corporation nor,
to the best of the Sellers' Knowledge, the other party or parties thereto, is in
material default or breach of the terms or provisions of any such Contracts
including, without limitation, that the Corporation has satisfied all minimum
sales, marketing, inventory purchase and other minimum requirements under the
License and Marketing Agreements, and there exists no state of facts which,
after notice or lapse of time or both, would constitute such a default or breach
of any Contract by the Corporation or such other party or parties thereunder and
all such contracts and agreements are legal, valid, binding, enforceable and in
full force and effect.

(xi) Miscellaneous

(yy)Compliance with Environmental and Other Applicable Law

(i)The operation of the Business and the use, maintenance and operation of its
Assets have been and are in compliance with all Environmental Laws and the
Corporation has no liability for environmental matters, including any
environmental contamination.

(ii)The Corporation has conducted and is conducting the Business in compliance
with all Privacy Legislation relevant to privacy and the protection of personal
information and the Corporation is not in breach of any such laws, except for
breaches which, in the aggregate, are not material.

(iii)The Business has been and is being conducted and the rights and Assets of
the Corporation have been and are being used and operated in compliance, in all
material respects, with all other Applicable Laws, including the Food and Drugs
Act and the

30

--------------------------------------------------------------------------------



Patented Medicines Regulations, 1994, the Ontario Drug Benefit Act, and the Drug
Interchangeability and Dispensing Fee Act, and the Corporation is not in
material breach of any such laws, and no Proceeding has been filed or commenced
against it alleging any failure to do so;

(zz)Restrictions on Doing Business

Other than as set forth in the Contracts or as required to comply with Privacy
Legislation or other Applicable Laws of general application, the Corporation is
not a party to or bound by any agreement, contract, agreement, or understanding
which would restrict or limit its right to carry on any business or activity or
to solicit business from any person or in any geographical area or otherwise to
conduct the Business as the Corporation may determine or to use or disclose any
information in its possession. The Corporation is not subject to any
legislation, Order or requirement of any Governmental Authority which is not of
general application to persons carrying on a business similar to the Business.
To the Knowledge of the Sellers, there are no facts or circumstances which could
materially adversely affect the ability of the Corporation to continue to
operate the Business as presently conducted following the completion of the
transactions contemplated by this Agreement;

(aaa)Unlawful Payments

None of the Corporation or any officer, director, employee, agent or
representative of the Corporation has made, directly or indirectly, with respect
to the operation of the Corporation or the Business any (i) bribe or kickback,
(ii) illegal political contribution, (iii) any illegal payment from corporate
funds which was incorrectly recorded on the Books and Records of the
Corporation; (iv) unlawful payment from corporate funds to governmental or
municipal officials in their individual capacities for the purpose of affecting
their action or the actions of the jurisdiction which they represent to obtain
favorable treatment in securing business or licenses or to obtain special
concessions of any kind whatsoever, (v) illegal payment from corporate funds to
obtain or retain any business, or (vi) any prohibited rebate as contemplated in
the Ontario Drug Benefit Act and the Drug Interchangeability and Dispensing Fee
Act.

(bbb)Banking and Trading Accounts and Powers of Attorney

Schedule 3.1(bbb) is a true and complete list showing:

(i)the name of each bank or other depository in which the Corporation maintains
any bank account, trust account, trading account, investment account, custody
account or safety deposit box along with the names of all persons authorized to
draw thereon or who have access thereto; and

(ii)the name of each Person holding a general or special power of attorney from
the Corporation and a summary of the terms thereof.



(ccc)Broker's or Finder's Fees

Other than CIBC World Markets Inc., whose fees, subject to the exception
contemplated in Section 8.1 below, will be paid by the Sellers, no agent,
broker, Person or firm is, or will be, entitled to any commission or broker's or
finder's fees from the Corporation in connection with any of the transactions
contemplated by this Agreement.

(ddd)Securities Legislation


The Corporation is a "private issuer" as that term is defined in National
Instrument 45-106.

(eee)Residency

Cobalt is not a non-resident of Canada within the meaning of the Tax Act.

31

--------------------------------------------------------------------------------



(fff)No Other Negotiations

Other than the Contingent Oryx Products set forth on Schedule 1.1(H) hereto, the
Corporation has not been a party to any material or substantial negotiations
during the 6 months prior to the Execution Date with any third Person to acquire
the right to promote, market, sell or distribute in Canada a prescription
pharmaceutical product of such third Person.

(ggg)Accuracy of Representations

This Agreement does not contain, and no statement contained in the Schedules or
Exhibits or in any certificate or agreement furnished by or on behalf of any
Seller to Buyer pursuant to any provision of this Agreement contains, any untrue
statement of a material fact with respect to any Seller or the Corporation or
omit to state any material fact with respect to any Seller or the Corporation
necessary to make the statements contained herein or therein not misleading.

3.2   Survival of Representations, Warranties and Covenants of Sellers

The representations and warranties of the Sellers set forth in
subsections 3.1(a), (b), (b.1), (c), (d), (e), (f), (g), (j), (k), (l), (m), and
(ccc) shall survive the Closing of the purchase transaction hereunder and shall
continue in effect without limitation. The representations and warranties set
forth in Section 3.1(ff) shall survive the Closing and shall continue in effect
until the first date on which no assessment, reassessment or other document
assessing liability for Taxes may be issued to the Corporation in respect of any
taxation year end or period or portion thereof prior to or ending on the Closing
Date pursuant to any applicable tax legislation. The representations and
warranties set forth in Section 3.1(ii) and (yy(i)) shall survive the closing of
the purchase transaction hereunder and shall continue in effect for a period of
10 years from the Time of Closing. All other representations and warranties made
by the Sellers hereunder shall survive the closing of the purchase transaction
hereunder and shall continue in effect for a period of 18 months from the Time
of Closing. After such applicable time period, the Sellers shall have no further
liability hereunder with respect to such representation or warranty, unless
notice in writing of the Claim in relation to such representation and warranty
(specifying in reasonable detail the event, matter or default which gives rise
to the Claim) has been given to the Sellers prior to the expiration of such
applicable period and such Claim is not withdrawn or deemed to have been
withdrawn thereafter. Any Claim for breach of a representation or warranty shall
be deemed (if it has not been previously satisfied, settled or waived) to have
been withdrawn at the end of 2 years following the expiration of such applicable
period, unless legal proceedings (or arbitration, by mutual consent) in respect
of such Claim shall have been commenced by being issued and served upon the
Sellers.

3.3   Representations and Warranties of Buyer

The Buyer represents, warrants and covenants to the Sellers as follows and
acknowledges that the Sellers are relying thereon in connection with its
entering into of this Agreement and the consummation of the transaction
contemplated hereby:

(a)Corporate Matters

(i)Each of the Buyer and Sepracor is a corporation duly incorporated, organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation. No Proceedings have been taken or authorized by the Buyer,
Sepracor or by any other Person, with respect to the bankruptcy, insolvency,
liquidation, dissolution or winding up of the Buyer or Sepracor.

(ii)Each of the Buyer and Sepracor has all necessary capacity, power and
authority to execute and deliver, and to observe and perform its covenants and
obligations under, this

32

--------------------------------------------------------------------------------



Agreement and the Closing Documents to which it is a party. Each of the Buyer
and Sepracor has taken all corporate action necessary to authorize the execution
and delivery of, and the observance and performance of its covenants and
obligations under, this Agreement and the Closing Documents to which it is a
party.

(iii)This Agreement has been, and each Closing Document to which the Buyer is a
party will on Closing be, duly executed and delivered by the Buyer and Sepracor,
as applicable, and this Agreement constitutes, and each Closing Document to
which the Buyer is a party will on Closing constitute, a valid and binding
obligation of the Buyer and Sepracor enforceable against the Buyer and Sepracor
in accordance with its terms, subject to the qualification that enforceability
may be limited by bankruptcy, insolvency or other laws affecting the enforcement
of creditors' rights generally and that specific performance, injunction and
other equitable remedies are discretionary and, in particular, may not be
available where damages are considered an adequate remedy.



(b)Absence of Conflicting Agreements

Neither the execution and delivery of, nor the observance and performance by the
Buyer or Sepracor of any covenant or obligation under this Agreement or any
Closing Document to which it is a party or the Closing contravenes or results in
(with or without the giving of notice or lapse of time, or both) or will
contravene or violate in any material respect or result in any material breach
or default of, or acceleration of any obligation under:

(i)any Applicable Law;

(ii)any Licence of the Buyer or Sepracor;

(iii)the articles, by-laws, directors' or shareholders' resolutions of the Buyer
or Sepracor;

(iv)any agreement, lease, mortgage, security document, obligation or instrument
to which the Buyer or Sepracor is a party or by which the Buyer or Sepracor or
any of their respective assets is affected or bound,

other than, in the case of (ii) and (iv), and such contraventions, violations,
breaches or defaults that, individually or in the aggregate, are not material or
reasonably likely to impair in any material respect the ability of the Buyer or
Sepracor to perform its obligations under this Agreement.

(c)Intentionally Omitted

(d)Financing

The Buyer has sufficient funds, available lines of credit or other sources of
immediately available funds to enable it to complete the transactions
contemplated hereby at the Closing Time on the terms and conditions of this
Agreement.

(e)Approvals of Government Authorities

No consent, approval, Order or authorization of any Governmental Authority is
required by the Buyer or Sepracor in connection with (i) the Closing, or
(ii) the execution and delivery by the Buyer or Sepracor of this Agreement or
the Closing Documents to which it is a party, or (iii) the observance and
performance by the Buyer or Sepracor of their respective obligations under this
Agreement or the Closing Documents to which it is a party.

3.4   Survival of Representations, Warranties of Buyer and Covenants of Buyer

        The representations and warranties of the Buyer set forth in
subsection 3.3(a) and all of the covenants of the Buyer set forth in this
Agreement shall survive the closing of the purchase transaction

33

--------------------------------------------------------------------------------




hereunder and shall continue in effect without limitation. All other
representations and warranties set forth in this Section 3.3 shall survive the
closing of the purchase transaction hereunder and shall continue in effect for a
period of 18 months from the Time of Closing. After such applicable time period,
the Sellers shall have no further liability hereunder with respect to such
representation or warranty. unless notice in writing of the Claim in relation to
such representation and warranty (specifying in reasonable detail the event,
matter or default which gives rise to the Claim) has been given to the Sellers
prior to the expiration of such applicable period and such Claim is not
withdrawn or deemed to have been withdrawn thereafter. Any Claim for breach of a
representation of warranty shall be deemed (if it has not been previously
satisfied, settled or waived) to have been withdrawn at the end of 2 years
following the expiration of such applicable period, unless legal proceedings (or
arbitration, by mutual consent) in respect of such Claim shall have been
commenced by being issued and served upon the Buyer.


ARTICLE 4
COVENANTS


4.1   Covenants of the Corporation and the Sellers

        The Sellers and the Corporation, jointly and severally, covenant and
agree that on or before the Closing Date, or where applicable, thereafter, they
will do or cause to be done the following:

(a)Access to Information

(i)afford to Buyer and its Representatives access upon reasonable notice and
during normal business hours to any Premises and the Business, and reasonable
access to the appropriate Employees of the Corporation, for the purpose of
facilitating an effective and efficient integration plan for the Business by the
Buyer on and after Closing, provided further that such access shall be conducted
in a manner which does not interfere with the normal operations, customers and
employee relations of the Business or in a manner which would adversely affect
the goodwill of the Business.

(ii)permit the Buyer and its Representatives, upon receipt of reasonable advance
notice during normal business hours, reasonable access to the Books and Records,
and furnish the Buyer with all such information and copies of such documents
relating to the Business and the business, affairs and assets of the Corporation
as the Buyer may reasonably request.

The terms of the Confidentiality Agreement shall govern the Buyer's and its
Representatives' obligations with respect to all confidential information with
respect to the Business and the Corporation, which has been provided or made
available to them at any time, including during the period between the date of
this Agreement and the Closing Date. It expressly understood and agreed that the
Sellers will not be required to disclose any confidential information of a
Licensor or other Person which the Corporation is prohibited from disclosing
without the consent of such Licensor or other Person until such Licensor or
other Person have provided its consent as required.

(b)Conduct of Business


During the Interim Period, conduct the Business only in the ordinary course
(including payment of accounts payable and other liabilities as they become due
consistent with the prior practice of the Corporation in this regard) and use
reasonable commercial efforts to preserve intact its business organization,
keeping available the services of its officers and employees and maintain
relationships with Licensors, suppliers, distributors, customers and others
having business relationships with the Corporation so as to preserve the
goodwill of the Business. Without limiting the generality of the

34

--------------------------------------------------------------------------------



foregoing, prior to the Closing Date, except as may be first approved by the
Buyer or as is otherwise permitted or required by this Agreement, the
Corporation will refrain:

(i)from amending its articles, by-laws, constating documents or other
organizational documents;

(ii)from amalgamating, merging or consolidating with, or acquiring any shares or
assets of, any Person;

(iii)from transferring, leasing, licensing, selling or otherwise disposing of
any of the Assets, other than Inventory in the ordinary course of the Business;

(iv)from entering into any contract or commitment or amendments thereto except
contracts or amendments thereto in the ordinary course of business;

(v)from entering into any contract or commitment or amendments thereto (other
than contracts or commitments for the purchase or supply of Inventory or
supplies in the ordinary course of business) involving one or more obligations
which in the aggregate exceeds Cdn $20,000 or which is for a term of one year or
more;

(vi)except as set forth on Schedule 4.1(b)(vi), from incurring any capital
expenditure which is in the case of a single transaction, in excess of Cdn
$5,000 and, in the case of all such transactions, in excess of Cdn $20,000 in
the aggregate;

(vii)from making any change affecting any bank, safe deposit or power of
attorney arrangements of the Corporation;

(viii)from making or rescinding any material Tax election or amending or
refilling any Tax Returns;

(ix)from settling or compromising any actions, suits, or Proceedings with
respect to Taxes or entering into any binding agreements with respect to Taxes;

(x)from hiring any new employees (whether full or part time, and whether
permanent, temporary or hired on a contract basis);

(xi)other than increases previously committed to by the Corporation and
disclosed in Schedule 3.1(r) or 3.1(gg), or as contemplated by an Authorized
Pre-Closing Transaction, from increasing any compensation payable to any
Employee;

(xii)other than as expressly contemplated by an Authorized Pre-Closing
Transaction, from establishing, amending or terminating any Benefit Plan, unless
required by Applicable Law or by an expressed provision of this Agreement;

(xiii)from waiving, cancelling or writing off any rights, claims, Accounts
Receivable or other amounts payable to the Corporation, or making any gift or
donation, having a monetary value in a case of a single transaction in excess of
Cdn $10,000, and in the case of all such transactions, when added to similar
transactions completed by the Corporation since January 1, 2008, will exceed Cdn
$25,000 in the aggregate.

(xiv)from taking any action which if entered into before the Execution Date
could cause any representation and warranty of the Sellers in this Agreement to
be incorrect or constitute a breach of any covenant of the Sellers in this
Agreement;

(xv)from causing the Books and Records to be maintained other than in the usual,
regular and ordinary manner;

(xvi)from failing to use its commercially reasonable efforts to preserve intact
the current business organization and reputation of the Corporation, keep
available the services

35

--------------------------------------------------------------------------------



(subject to dismissals, resignations and retirements in the ordinary course of
business) of the current Employees and agents used in the conduct of the
Corporation's business, or, except as contemplated in Authorized Pre-Closing
Transactions, maintain the relations and goodwill with suppliers, customers,
landlords, creditors, Employees, agents and others having business relationships
with the Corporation;

(xvii)from failing to perform in all material respects all of its obligations
under all Contracts or comply in all material respects with all Applicable Laws;

(xviii)from issuing any shares of capital stock of the Corporation other than
pursuant to Authorized Pre-Closing Transactions;

(xix)from making any material change in pricing, payment or delivery practices
or policies or making any material change in prices charged to or payment terms
made available to customers;

(xx)from declaring or paying any dividends;

(xxi)from incurring any debt, obligation or liability (fixed or contingent),
except normal trade or business obligations incurred in the ordinary course of
the Business or except as permitted by Authorized Pre-Closing Transactions, none
of which will have a Material Adverse Effect.



(c)Maintenance of Assets and Books and Records

During the Interim Period, maintain all of its fixed or capital Assets, whether
owned or leased, in good condition and repair (ordinary wear and tear accepted)
and maintain the Books and Records in the ordinary course on a basis consistent
with past practice.

(d)Continue Insurance

Continue, to maintain in full force and effect all policies of insurance or
renewals thereof now in effect and shall give all notices and present all claims
under all policies of insurance in a due and timely fashion, it being understood
that coverage under such policies shall terminate on the Closing Date.

(e)Notification by Sellers

Promptly inform the Buyer of (i) any Material Adverse Effect or (ii) any
litigation or Proceedings (or communications indicating that the same may be
contemplated) that, individually or in the aggregate, would be material or could
impede or materially delay the completion of the transactions contemplated by
this Agreement.

(f)Sellers' Required Consents and Approvals

Subject to obtaining the reasonable cooperation of the Buyer, as and where
required, use reasonable commercial efforts to obtain or cause the Corporation
to obtain, at or prior to the Time of Closing, the consent of Abiogen
Pharma S.p.A. contemplated in paragraph 1 of Schedule 3.1(i) to the change of
control arising out of the completion of the transaction contemplated herein and
the waiver by Abiogen Pharma S.p.A. of its right to terminate the License and
Marketing Agreement between the Corporation and Abiogen Pharma S.p.A. with
respect to the Product Clasteon.

(g)Resignations

Ensure that at the Time of Closing all of the directors and officers of the
Corporation designated by the Buyer shall resign in favour of nominees of the
Buyer.

36

--------------------------------------------------------------------------------



(h)Corporate Action

Ensure that all necessary corporate actions, steps and proceedings of the
Sellers, the Corporation and Arrow to approve or authorize, validly and
effectively, the execution and delivery of this Agreement, as required and the
other agreements and documents contemplated hereby and to complete the transfer
of the Purchased Shares to the Buyer are taken.

(i)Taxes

Cause the Corporation to prepare and file all Tax Returns required to be filed
prior to the Closing Time and to forthwith provide a copy of each such Tax
Return to the Buyer and shall cause the Corporation to pay all Taxes payable
thereunder. In connection with the preparation of Tax Returns and audits
relating to the Corporation by any Governmental Authority or any administrative
or judicial Proceeding resulting therefrom, the Sellers and the Buyer and the
Corporation will co-operate fully with one another, including but not limited to
the furnishing or making available of records, personnel (as reasonably
required), books of account, powers of attorney or other materials necessary or
helpful for the preparation of Tax Returns, the conduct of audits or the defence
of claims by a Governmental Authority as to the imposition of Taxes.

(j)Delivery of Documents—Purchased Shares

Deliver to the Buyer (i) all necessary transfers, assignments and other
documentation reasonably required to transfer the Purchased Shares to the Buyer
with a good and valid title, free and clear of all Encumbrances, and (ii) all
other Closing Documents reasonably required to complete the transactions of
purchase and sale contemplated in this Agreement.

(k)Intentionally Omitted

(l)Employment Agreements

(i)Provide such reasonable assistance as the Buyer may reasonably request to
facilitate the conclusion of the Standard Sepracor Canadian Offer Package
between the Corporation and each of the Employees listed in Schedule 4.1(1)(A)
(the "Key Employees").

(ii)Provide such assistance as the Buyer may request to facilitate the
conclusion of the Standard Sepracor Canadian Offer Package between the
Corporation and each of the Employees listed in Schedule 4.1(l)(B) (the "Sales
Employees").

(m)Discharges

Ensure that at the Time of Closing, all Encumbrances affecting the Purchased
Shares have been fully and forever discharged, vacated or otherwise released.

(n)Releases

Ensure that at the Time of Closing, the Sellers and each officer and director of
the Corporation who will resign in accordance with section 4.1(g) hereof
executes a complete release, in form and substance satisfactory to the Buyer's
Counsel and the Sellers' Counsel, each acting reasonably, of all claims against
the Corporation and its directors and officers, for any matter or thing as at
the Closing Date and in any capacity including the capacity of an officer,
director or shareholder or employee of the Corporation, provided however that
any such releases, (i) in the case of the Sellers, shall not extend to any
rights or obligations under the Related Party Agreements, this Agreement or any
of the Closing Documents, (ii) in the case of Douglas Reynolds shall not extend
to any claims by him in his capacity as an employee of the Corporation for
employment compensation (including bonuses) or reimbursable expenses or to any
rights which he may have pursuant to or in relation to the employment agreement
to be delivered pursuant to Section 5.1(f) hereof, and (iii) in the case of such
directors and officers, shall not extend to any indemnification rights to which
they are entitled pursuant to any applicable law, any by-law or agreement.

37

--------------------------------------------------------------------------------





(o)Exclusivity

Until such time, if any, as this Agreement is rescinded or terminated pursuant
to the provisions of Section 5.4, no Seller shall, and each Seller shall cause
its Affiliates and Representatives not to, directly or indirectly, enter into
any agreement or initiate, pursue or participate in any negotiation or
discussion with, or provide any information to, or in any manner solicit,
encourage, initiate, entertain or consider any inquiries, offers or proposals
from any Person other than Buyer with respect to the possible disposition of all
or any portion of the Corporation (including any of its assets other than
Inventory in the ordinary course of business) or any business combination
involving the Corporation, whether by way of bulk sale or transfer of assets or
stock, merger, consolidation, share exchange or otherwise.

(p)Product Liability and Director and Officer Insurance

Notwithstanding anything in this Agreement to the contrary, Arrow agrees that it
shall maintain or cause its applicable Affiliate to maintain in effect for a
minimum of three years following the Closing Date its (i) current products
liability insurance policy with Continental Casualty Company or an equivalent
insurance policy covering claims made after the Closing Date in connection with
conduct by the Corporation and the Business on or prior to the Closing Date and
(ii) current director and officer insurance policy or insurance policy that
covers acts and omissions of directors and officers or an equivalent insurance
policy covering claims made after the Closing Date in connection with conduct by
the Corporation's officers and directors on or prior to the Closing Date.

(q)Non-Competition

(i)The Sellers and their respective Covenanting Affiliates (as defined below)
shall not, either alone or with any third Person, directly or indirectly:

(A)engage in the business of manufacturing for sale in Canada, marketing,
promoting, selling, or distributing in Canada any Brand Pharmaceutical Product
which is competitive to the Products, for (a) a period of 5 years following the
Closing or (b) until the Corporation or its successor permanently withdraws such
Product from the Canadian market, whichever first occurs;

(B)engage in the business of manufacturing for sale in Canada, marketing,
promoting, selling, or distributing in Canada any Brand Pharmaceutical Product
which is competitive to any Additional Products or Contingent Oryx Products
which are launched by the Corporation following the Closing, for (a) a period of
5 years following the launch of such Additional Product or Contingent Oryx
Product, as the case may be, by the Corporation, (b) a period of 10 years
following the Closing, or (c) until the Corporation or its successor permanently
withdraws such Additional Product or Contingent Oryx Product from the Canadian
market, whichever first occurs;

(ii)The Sellers and their respective Affiliates shall not, either alone or with
any third Person, directly or indirectly:

(A)market, promote, sell or distribute in Canada a Competing Generic Product
with respect to the Products Niaspan, Angiomax, Advicor, Cubicin, Naprelan or
Trosec identified in Schedule 1.1(E) hereof and any other Products for which the
TPD has not issued an NOC for a Competing Generic Product for (a) a period of
10 years following the Closing or (b) until the TPD issues an NOC for a
Competing Generic Product in relation to such Product to any Person (other than
the Sellers or their Affiliates or any third Person acting in conjunction with
the Sellers or their Affiliates

38

--------------------------------------------------------------------------------



in the development or approval of such Competing Generic Product), whichever
first occurs; or

(B)market, promote, sell or distribute in Canada a Competing Generic Product
with respect to any Additional Product or any Contingent Oryx Product for (a) a
period of 5 years following the launch of such Additional Product or Contingent
Oryx Product, as the case may be, (b) a period of 10 years following the
Closing, or (c) until the TPD issues an NOC for a Competing Generic Product in
relation to such Additional Product or Contingent Oryx Product, as the case may
be, to any Person (other than the Sellers or their Affiliates or any third
Person acting in conjunction with the Sellers or their Affiliates in the
development or approval of such Competing Generic Product), whichever first
occurs.



(iii)For purposes of this Section 4.1(q):

(A)the term "Products" shall also include any prescription pharmaceutical
products which the Corporation has the right to market, promote, sell or
distribute in Canada under or pursuant to any License and Marketing Agreements
or any Acquisition Agreements, in each case, without regard to future
amendments, if any, whether or not the Corporation currently markets, promotes,
sells or distributes such product;

(B)the term "Covenanting Affiliate" means:

(I)prior to a Change of Control of Cobalt (as defined below), any corporation or
other entity which is an Affiliate of the Sellers; and

(II)on or after a Change of Control of Cobalt, any corporation or other entity
which is an Affiliate of the Sellers other than (i) a corporation or other
entity which became an Affiliate of the Sellers on and as a direct result of the
Change of Control of Cobalt, or (ii) a corporation or other entity created,
formed or established on or after the Change of Control of Cobalt by any
corporation or entity contemplated in (i) above or by the Person who acquired
control of Cobalt on the Change of Control of Cobalt, or (iii) any corporation
or other entity which becomes an Affiliate of a Person contemplated in (i) or
(ii) above as a result of an acquisition, merger, or other similar transaction
completed after the Change of Control of Cobalt.

For purposes of this clause (B), "Change of Control of Cobalt" means that any
Person who is not then an Affiliate of Cobalt acquires, directly or indirectly,
by sale of assets, sale of shares, issuance of shares, merger, consolidation,
share exchange, or other similar transaction more than 50% of the voting
securities of Cobalt or of any Affiliate of Cobalt that directly or indirectly
(through one or more other Affiliates) controls Cobalt on the Closing Date.

4.2   Delivery of Books and Records

        At the Time of Closing, the Sellers shall deliver or cause to be
delivered to the Corporation all of the Books and Records in the possession of
the Sellers. The Buyer agrees that it will preserve and cause the Corporation to
preserve the Books and Records so delivered to or maintained by it in the same
manner as Sepracor preserves its own books and records, provided; however, that
if any such Books and Records are not subject to a record retention policy of
Sepracor as of the Closing Date, then the Buyer shall retain and cause the
Corporation to retain such records for a period of not less than three (3) years
from the Closing Date or for such longer period as is required by any Applicable
Law, and will permit the Sellers, or authorized representatives of the Sellers,
reasonable access thereto in connection with the affairs of the Sellers relating
to its matters, but the Buyer shall not be

39

--------------------------------------------------------------------------------




responsible or liable to the Sellers for or as a result of any accidental loss
or destruction of or damage to any such Books or Records, absent gross
negligence, bad faith and wilful misconduct. Notwithstanding the foregoing, any
and all such Books and Records may be destroyed by the Buyer or the Corporation
at any time before three (3) years from the Closing Date, if the Buyer sends to
the Sellers written notice of its intent to destroy such Books and Records,
specifying in reasonable detail the contents of the Books and Records to be
destroyed; such Books and Records may then be destroyed at the expense of the
Buyer or the Corporation after the 90th day following such notice unless the
Sellers notify the Buyer that the Sellers desires to obtain possession of any or
all such Books and Records, in which event the Buyer shall transfer the
requested Books and Records to the Sellers and thereafter the Sellers shall be
responsible for expenses of destroying the Books and Records so transferred to
it.

4.3   Buyer's Covenants

        The Buyer covenants and agrees with the Sellers that on or before the
Closing Date, it will do or cause to be done the following:

(a)Delivery of Closing Documents

Execute or cause to be executed, as required, and/or deliver to the Sellers all
Closing Documents reasonably required to complete the transactions of purchase
and sale contemplated in this Agreement.

(b)Cooperation with Third Party Consents

Promptly provide to the Sellers such cooperation as the Sellers may reasonably
request from time to time with respect to obtaining (i) any Sellers' Required
Consent or Approval or determining that such consent or approval is not required
under any Contract, and (ii) consents of Licensors or other Person required to
disclose confidential information of such Licensor or other Person to the Buyer,
Sepracor or their representatives, as they may request, without breaching the
terms of any Contract, including, without limitation, providing the Sellers or
the Licensor with such information concerning the Buyer or its Affiliates or the
conduct of the Business following the Closing as the Sellers or the Licensor in
question may reasonably request.

(c)Payment of Initial Purchase Price

Pay the Initial Purchase Price to the Sellers and, as applicable, the Escrow
Agent in accordance with the provisions of Sections 2.3 and 2.4 hereof.

4.4   Actions to Satisfy Closing Conditions

        Each Party shall take all such action as is within its power to control,
and shall use its commercially reasonable efforts to cause other actions to be
taken which are not within its power to control, so as to ensure compliance with
all conditions set forth in Article 5 which are for the benefit of any Party.
The Parties will co-operate in exchanging such information and providing such
assistance as may be reasonably required in connection with the foregoing.

4.5   Delivery of Escrow Agreements

        At the Time of Closing, the Buyer shall execute and deliver to the
Sellers and the Sellers shall execute and deliver to the Buyer the Escrow
Agreement—Security and the Escrow Agreement—Withheld, if necessary, and the
Buyer and the Sellers shall jointly cause the Escrow Agent to execute and
deliver the Escrow Agreement—Security and the Escrow Agreement—Withheld, if
necessary.

40

--------------------------------------------------------------------------------



4.6   Authorized Pre-Closing Transactions

        It is agreed that on or before the Closing the Sellers shall complete
and cause the Corporation to complete the following transactions (the
"Authorized Pre-closing Transactions"):

(i)the Corporation will amend the Stock Option Plan to provide for the
acceleration of the vesting of those Outstanding Options which would not
otherwise vest prior to the Execution Date but for such acceleration;

(ii)the Sellers will enter into agreements with all such holders of Outstanding
Options to purchase, at or immediately prior to the Time of Closing, the common
shares issued to them pursuant to the exercise of such Outstanding Options for
an agreed purchase price and, at or immediately prior to Closing, the Sellers
will complete the purchase of all such common shares from such option holders
and acquire title to such common shares free and clear of all Encumbrances.

(iii)contemporaneously with the exercise of the Outstanding Options and the
payment by the optionees of the aggregate exercise/subscription price for the
common shares issued pursuant thereto (the "Increased Capital Contribution"),
the Corporation shall redeem/purchase for cancellation from Cobalt such number
of Class "A" Shares in the capital of the Corporation such that the aggregate
redemption/purchase price of the shares so redeemed/purchased for cancellation
(being Cdn $1.00 per share) will, to the nearest dollar equivalent, be equal to
the Increased Capital Contribution, it being the intention of the Parties that
there shall be no change in the aggregate stated capital of the Corporation as a
result of the issuance of such additional common shares and the
redemption/purchase for cancellation of the Class "A" Shares contemplated
herein.

(iv)prior to the Closing, the Corporation will cancel the Stock Option Plan and
will obtain from each employee who held an Outstanding Option a consent to such
termination and a release by such employee of any Claim that he or she may have
against the Corporation relating to or arising out of the creation,
administration, amendment or termination of a Stock Option Plan.

(v)at or prior to the Closing the Corporation shall redeem/purchase for
cancellation such number of Class "A" Shares such that the aggregate redemption
amount/Purchase Price of the shares so redeemed pursuant to this Paragraph (v)
shall, to the nearest dollar equivalent, be equal to the aggregate cash on hand
or on deposit for the account of the Corporation immediately prior to the
Closing in excess of Cdn $100,000, it being acknowledged and understood that
such redemptions/purchases for cancellation are in addition to and not in
substitution for the redemptions/purchases for cancellations contemplated in
Paragraph (iii) above.

(vi)with respect to any redemption or cancellation of Class "A" Shares described
in Section 4.6(iii) or (v) above, where such shares are held by a non-resident
of Canada for purposes of the Tax Act, the Corporation shall comply with the
requirements of Section 116 of the Tax Act.

4.7   Buyer's Post-Closing Covenants

        The Buyer and Sepracor jointly and severally covenant and agree that
subsequent to the Closing Time they will use commercially reasonable efforts to
cause the Corporation to file NDS applications with the TPD in Canada for at
least [**] New Products within [**] of the Closing and thereafter to diligently
pursue, to the extent commercially reasonable, approval from the TPD for such
NDS applications in respect of such [**] New Products as well as the data
protection contemplated in Section 2.2 hereof with a view to expediting the
occurrence of the Milestone Events and accelerating payment of the Milestone
Payments contemplated in Section 2.2 hereof. Sepracor and the Buyer acknowledge
and agree that if Sepracor or any of its Affiliates other than the Corporation
files an NDS in respect of any New Product or receives an NOC or data protection
in respect thereof then, for

41

--------------------------------------------------------------------------------




purposes of Section 2.2 hereof and other related provisions of this Agreement,
the Corporation shall be deemed to have filed such NDS, to have received the NOC
or to have been granted the data protection contemplated herein.


ARTICLE 5
CONDITIONS PRECEDENT TO CLOSING


5.1   Buyer's Conditions of Closing

The sale and purchase of the Purchased Shares is subject to the following terms
and conditions for the benefit of the Buyer to be fulfilled and/or performed at
or prior to the Time of Closing:

(a)Accuracy of Representations and Performance of Covenants

At the Closing Time, all of the representations and warranties of the Sellers
made in or pursuant to this Agreement shall be true and correct in all material
respects (except for such representations and warranties that are qualified as
to materiality, which shall be true in all respects) as if made at the Closing
Time (and, unless otherwise date specific, regardless of the date as of which
the information in this Agreement or in any schedule or other document made
pursuant hereto is given) and shall have been true and correct at all times
during the Interim Period, except as such representations and warranties may be
affected by events or transactions expressly permitted by this Agreement or
undertaken with the consent or approval of the Buyer. At the Closing Time, the
Sellers shall have observed or performed in all respects all of the obligations,
covenants and agreements on their part to be performed at or before the Closing
Time. The Buyer shall have received immediately prior to Closing Time a
certificate from a senior officer of the Sellers certifying, to the best of such
officer's knowledge, information and belief (after due inquiry) that the
conditions in this Section 5.1(a) have been satisfied.

(b)Sellers' Required Consents and Approvals

The Sellers' Required Consents and Approval contemplated in paragraph 1 of
Schedule 3.1(i) shall have been obtained or made on or before the Closing Time,
and reasonably acceptable evidence thereof shall be provided to Buyer, and such
consent shall not result in the imposition upon the Buyer and/or the Corporation
of any additional obligation or liability or result in a waiver or reduction of
any right, benefit or forbearance presently enjoyed by the Corporation.

(c)No Material Adverse Change

No material adverse change shall have occurred since the Execution Date with
respect to the Corporation or the Business except for changes expressly
contemplated in this Agreement.

(d)Litigation

No Order shall have been entered that prohibits or restricts the Closing. None
of the Parties (including the Buyer), nor any of their respective directors,
officers, employees or agents, shall be a defendant or third party to, or
threatened with, any litigation or Proceedings before any court or Governmental
Authority which, in the opinion of the Buyer, acting reasonably, could prevent
or restrict that Party from performing any of its obligations in this Agreement
or in any Closing Document.

(e)Receipt of Closing Documents

All documentation relating to the sale and purchase of the Purchased Shares
including the Closing Documents and all actions and proceedings taken on or
prior to the Closing in connection with the performance by the Sellers of the
Sellers' obligations under this Agreement shall be satisfactory to the Buyer and
its counsel, acting reasonably.

42

--------------------------------------------------------------------------------



(f)Employment Agreements

Each of the Key Employees shall have completed the Standard Sepracor Canadian
Offer Package with the Corporation effective as of the Closing Time.

(g)Performance of Agreements

All of the agreements of the Sellers and the Corporation to be performed on or
before the Closing Date pursuant to the terms hereof shall have been performed.

(h)Intentionally Omitted

(i)Resignations

The Corporation shall have received the resignations contemplated in
Section 4.1(g) and the releases contemplated in Section 4.1(n) effective on the
Closing Date.

(j)Proceedings

All proceedings to be taken in connection with the transactions contemplated by
this Agreement and all documents incidental thereto shall be reasonably
satisfactory in form and substance to the Buyer and its counsel, acting
reasonably, and the Buyer shall have received copies of all such documents and
other evidence as it or its counsel may reasonably request in order to establish
the consummation of such transactions and the taking of all proceedings in
connection therewith.

(k)Termination of Outstanding Options

The Sellers and the Corporation shall have provided evidence to the Buyer and
its counsel, acting reasonably, confirming that the Outstanding Options have
been cancelled\terminated and\or exercised and all of the common shares of the
Corporation issued pursuant to such exercise are included in the Purchased
Shares and that the Stock Option Plan has been terminated as contemplated in
Section 4.6, including copies of authorizing resolutions of the Board of the
Corporation and the consents by each of the holders of the Outstanding Options.
The Sellers and the Corporation shall have provided copies of releases against
the Corporation by each of the holders of the Outstanding Options.

(l)Opinion of Sellers' Counsel

The Buyer shall have received an opinion dated the Closing Date from the
Sellers' Counsel in form and substance satisfactory to the Buyer's Counsel and
the Sellers' Counsel, each acting reasonably. In giving such opinion, Sellers'
Counsel may rely on the legal opinion of the Sellers' Maltese and Denmark
counsels as to matters pertaining to the laws of Malta or Denmark (which opinion
shall be in form and substance reasonably satisfactory to Sellers' Counsel and
Buyer's Counsel, each acting reasonably) and certificates of a senior officer of
the Sellers as to factual matters, so long as they attach these certificates to
the opinion.

(m)Intentionally Deleted

(n)Transition Services Agreement

The Sellers and their Affiliates, as appropriate, shall have entered into a
transition services agreement with the Buyer and the Corporation, which
agreement shall be in the form of the unexecuted agreement annexed hereto as
Exhibit 6 and shall provide for the provision by the Sellers or their Affiliates
of certain services specified therein to the Corporation after the Closing
including arrangements with respect to the continuing occupation of the Premises
by the Corporation.

43

--------------------------------------------------------------------------------



(o)Ownership of Capital Stock

The Sellers shall be the registered and beneficial owner of all the issued and
outstanding shares of capital stock of the Corporation at the Time of Closing.
At the Time of Closing, there shall not be any options, warrants or other rights
or privileges for the purchase, subscription, allotment or issuance of any of
the unissued shares of the capital stock of the Corporation or of any other
securities of the Corporation.

(p)McKesson Agreement

The Corporation shall have entered into an agreement with McKesson Logistics
Solutions for the provision of distribution services on terms no less favorable
to the Corporation than the terms set forth in that certain Distribution
Services Agreement dated January 31, 2002 originally between McKesson Logistics
Solutions (formerly Medis Outsource Logistics) and Arrow Pharmaceuticals Inc.
(formerly Cobalt Pharmaceuticals Inc.), as amended.

(q)Release of Royal Bank of Canada

The Corporation shall have received a release from the Royal Bank of Canada from
any Encumbrance on the Corporation's assets and termination of the personal
property security registration against it in favour of the Royal Bank of Canada.

(r)Separation of Benefit Plans

The Corporation shall have taken all steps to have the Benefit Plans which it
shares with Arrow Pharmaceuticals Inc. and Cobalt to be separated and to obtain
its own stand-alone Benefit Plan from ManuLife Financial on the same terms.

(s)Employee Intellectual Property Assignments

The Corporation shall have received the appropriate instruments of assignment in
favor of the Corporation as assignee from each applicable Employee, if any, that
conveys to the Corporation ownership of all intellectual property rights in the
Owned Intellectual Property that was developed by such Employee on behalf of the
Corporation.

5.2   Conditions to the Sellers' Obligations

The sale of the Purchased Shares by the Sellers on the Closing Date is subject
to the following terms and conditions for the benefit of the Sellers to be
fulfilled and/or performed at or prior to the Time of Closing:

(a)Accuracy of Representations and Performance of Covenants

At the Closing Time, all of the representations and warranties of the Buyer made
in or pursuant to this Agreement shall be true and correct in all material
respects (except for such representations and warranties that are qualified as
to materiality, which shall be true in all respects) as if made at the Closing
Time except as such representations and warranties may be affected by events or
transactions expressly permitted in this Agreement. At the Closing Time, the
Buyer shall have observed or performed in all respects all of the obligations,
covenants and agreements which it must perform at or before the Closing Time.
The Sellers shall have received immediately prior to Closing Time a certificate
from a senior officer of the Buyer certifying, to the best of such officer's
knowledge, information and belief (after due inquiry) that the conditions in
this Section 5.2(a) have been satisfied.

(b)Opinion of Counsel for Buyer

The Sellers shall have received an opinion dated the Closing Date from the
Buyer's Canadian Counsel in form and substance satisfactory to the Sellers'
Counsel and the Buyer's Counsel, each

44

--------------------------------------------------------------------------------



acting reasonably. In giving such opinion, Buyer's Canadian Counsel may rely on
the legal opinion of the Buyer's Counsel as to matters pertaining to the laws of
Delaware (which opinion shall be in form and substance reasonably satisfactory
to Buyer's Counsel and Sellers' Counsel, acting reasonably) and certificates of
a senior officer of the Buyer as to factual matters, so long as they attach
these certificates to the opinion.

(c)Sellers' Required Consents and Approvals

The Sellers' Required Consents and Approval contemplated in paragraph 1 of
Schedule 3.1(i) shall (i) have been obtained or made on or before the Closing
Time, and such consent shall not result in the imposition upon the Buyer and/or
the Corporation of any additional obligation or liability or result in a waiver
or reduction of any right, benefit or forbearance presently enjoyed by the
Corporation, or (ii) have been waived as a condition of Closing by the Buyer.

(d)Litigation

No Order shall have been entered that prohibits or restricts the Closing. None
of the Parties (including the Sellers), nor any of their respective directors,
officers, employees or agents, shall be a defendant or third party to, or
threatened with, any litigation or Proceedings before any court or Governmental
Authority which, in the opinion of the Sellers, acting reasonably, could prevent
or restrict the Sellers from performing any of its obligations in this Agreement
or in any Closing Document.

(e)Release

The Corporation shall have delivered to the Sellers and to each of the directors
and officers of the Corporation a complete release, in form and substance
satisfactory to the Buyer's Counsel and the Sellers' Counsel, each acting
reasonably, of all claims that the Corporation may have against such Persons for
any matter or thing as at the Closing Date and in any capacity including the
capacity of an officer, director or shareholder or employee of the Corporation,
provided however that any such releases, in the case of the Sellers, shall not
extend to any rights or obligations under the Related Party Agreements or this
Agreement.

(f)Replacement Insurance

The Buyer shall have provided evidence reasonably satisfactory to the Sellers
and its counsel, acting reasonably, that it has procured (and there is
outstanding at the time of Closing) insurance coverage which extends to the
Corporation and which provides it with insurance coverage which is at least
equivalent to the insurance coverage available to the Corporation on the
Execution Date.

(g)Transition Services Agreement

The Buyer and the Corporation shall have entered into a transition services
agreement with the Sellers and their applicable Affiliates, which agreement
shall be in the form of the unexecuted agreement annexed hereto as Exhibit 6.

(h)Employee Share Transfers

The Sellers shall have either (i) acquired prior to Closing from the holders of
the Outstanding Options and from The Douglas Reynolds Family Trust good and
marketable title to all of the Purchased Shares not currently owned by the
Sellers free of all Encumbrances relating to such third Persons, or (ii) the
Buyer has waived the condition of Closing contemplated in paragraph 5.1(o)
hereof, it being understood and agreed that if the condition contemplated in
paragraph 5.1(o) hereof has been waived by the Buyer, the Buyer shall be
entitled to a pro-rata reduction in the Initial Purchase Price on the Closing
(and any increase in the Initial Purchase Price pursuant to Section 2.7 and any
Milestone Payments, in each case, as and when due). Unless the failure of the
Sellers to acquire title to such shares was an intentional breach of this

45

--------------------------------------------------------------------------------



Agreement arising out of the wilful and intentional failure of the Sellers to
use reasonable commercial efforts to acquire title to such shares as aforesaid,
the Buyer and Sepracor shall have no further rights or recourses against the
Sellers for any Representation Breach or Covenant Breach arising out of the
failure of the Sellers to acquire title to such shares as herein contemplated.
For purposes hereof the pro-rata reduction shall be determined based upon (i) in
the case of the Initial Purchase Price, the amount thereof allocable to the
common shares pursuant to paragraph 2.2(a)(ii) and, (ii) in the case of the
increase in Initial Purchase Price pursuant to Section 2.7 or a Milestone
Payment, the amount thereof, multiplied by a fraction the numerator of which is
the number of common shares which the Sellers failed to acquire title to as
aforesaid and the denominator of which is 10,732,500.

5.3   Waiver

        The Sellers or the Buyer may waive, by notice to the other Parties in
writing, any condition set forth in this Article 5 which is for its benefit. No
waiver by the Sellers or the Buyer of any condition, in whole or in part, shall
operate as a waiver of any other condition.

5.4   Non-Performance of Conditions & Termination

        In case any of the foregoing conditions shall not be fulfilled or not
performed by the Party by which it is to be performed (the "Defaulting Party")
at or before the Closing Time, then the other Party may rescind or terminate
this Agreement by notice in writing to the Defaulting Party in which event all
of the Parties hereto shall be released from all of their obligations hereunder
and shall not be liable for any damages to any other Party; provided, however,
the obligations under the Confidentiality Agreement shall continue and, provided
further, that if this Agreement is rescinded or terminated by a Party because of
a wilful or intentional breach of this Agreement by the Defaulting Party or
because one or more of the conditions to the non-Defaulting Party's obligations
under this Agreement is not satisfied as a result of the Defaulting Party's
wilful or intentional failure to comply with its obligations under this
Agreement, the non-Defaulting Party's rights to pursue all legal and equitable
remedies shall survive such rescision and termination unimpaired. Unless all of
the Parties are released as contemplated above, each Party's right of rescision
and termination under this Section 5.4 is in addition to any other rights it may
have under this Agreement or otherwise, and the exercise of a right of
termination will not be an election of remedies.


ARTICLE 6
INDEMNITY


6.1   Indemnification by Sellers

Subject to the terms, conditions, exclusions and limitations provided for in
Sections 3.2, 5.2(h), and this Article 6 hereof, the Sellers and Arrow shall,
jointly and severally, indemnify, defend and save harmless the Buyer and the
Corporation, and each of their respective Representatives from and against any
and all Loss suffered or incurred by them, as a result of, or arising out of, in
connection with or related to:

(a)any misrepresentation or breach of warranty made or given by the Sellers in
this Agreement, in any Closing Document or in any document delivered pursuant to
this Agreement (a "Representation Breach");

(b)any failure by the Sellers or Arrow to observe or perform any covenant or
obligation contained in this Agreement or any Closing Document to be observed or
performed by any of them (a "Covenant Breach"); or

46

--------------------------------------------------------------------------------



(c)subject to Section 8.1 hereof, fees, compensation, or indemnification payable
to any investment banker, agent or broker engaged or purportedly engaged by the
Sellers or any of their Affiliates in connection with the transaction
contemplated herein, including without limitation, by the Corporation to
CIBC World Markets Inc. (except to the extent expressly permitted in Section 8.1
hereof).

For the avoidance of doubt, it is expressly understood and agreed that,
notwithstanding Section 3.1 hereof, Sellers are making no representation,
warranty or guarantee, nor shall the same be implied, regarding (i) any
projections, estimates or budgets delivered or made available to the Buyer of
future results, cash flow, operations or conditions of the Business, or (ii) the
ability of the Corporation to carry forward and apply non-capital losses of the
Corporation for income tax purposes to reduce taxable income in prior or future
taxation years of the Corporation (the "Tax Losses").

6.2   Indemnification by the Buyer

Subject to the terms, conditions, exclusions and limitations provided for in
Section 3.4 and this Article 6, the Buyer and Sepracor shall jointly and
severally indemnify, defend and save harmless the Sellers and each of the
Sellers' Representatives from and against any and all Loss suffered or incurred
by them, as a result of, or arising out of, in connection with or related to:

(a)any misrepresentation or breach of any warranty made or given by the Buyer in
this Agreement or in any Closing Document;

(b)any failure by the Buyer or Sepracor to observe or perform any covenant or
obligation contained in this Agreement or in any Closing Document; or

(c)fees or compensation payable to any investment banker, agent or broker
engaged or purportedly engaged by the Buyer or any of its Affiliates in
connection with the transaction contemplated herein.

6.3   General Exclusions

Neither the Sellers nor Arrow shall be liable for Losses or any Claim under
Section 6.1 or any claim under or in connection with this Agreement against the
Sellers or Arrow for a Representation Breach or a Covenant Breach if and to the
extent:

(a)the amount of the Loss has been covered by actual recoveries in directly
related claims against third Persons or by actual recoveries from existing or
replacement insurance coverage; it being understand and agreed that the Buyer
will use, and cause the Corporation to use, reasonable commercial efforts to
pursue any available recoveries of such Loss (i) against third Persons,
provided, that the Buyer and/or the Corporation do not reasonably determine that
pursuing such recoveries against third Persons would be contrary to the best
business interests of the Buyer and/or the Corporation, provided further that if
Buyer and/or the Corporation determine not to pursue recoveries against such
third Persons it or they, as applicable, shall assign to the Sellers their
rights entitling them to recovery against such third Persons, such assignment to
be in form and content satisfactory to the Sellers acting reasonably, with the
intent that such assignment shall be sufficient to enable the assignee to
institute the appropriate legal proceeding in their own name without adding the
Buyer, the Corporation, or Separcor as a party to such proceedings, and they
shall, at the request and expense of the Sellers, provide reasonable cooperation
to the Sellers in pursuing such claim, it being understood and agreed that the
Buyers shall be entitled to advise such third Persons that their cooperation
with the Sellers is a contractual requirement of their right to indemnification,
(ii) from existing or replacement insurance coverage;

47

--------------------------------------------------------------------------------







(b)intentionally omitted;

(c)the event giving rise to the Claim has resulted from any action taken by a
Seller or the Corporation after the Execution Date at the written request or
direction of, or with the written consent of, the Buyer (and the Buyer shall be
deemed to have consented in writing to any action taken by the Seller that it is
required or permitted to do pursuant to an express provision of this Agreement);
or

(d)if the Claim relates to a Representation Breach under Section 3.1(ff) arising
out of an assessment or reassessment of income Taxes with respect to any
taxation year of the Corporation ending on or before the Closing Date, whether
resulting in a reduction in the Tax Losses claimed by the Corporation or
otherwise, which assessment or re-assessment occurs on or prior to the fifth
anniversary of the Closing, then the Corporation (or its successor) shall, in
the aggregate, be entitled to reductions in the Tax Losses available to the
Corporation and\or to apply (and shall be deemed to have applied) up to Cdn
$1 million of the Tax Loss otherwise available to the Corporation (to the extent
that the Corporation at the Time of Closing could otherwise have properly
applied such loss) to reduce the income that the taxing authority has purported
to include in the revised taxable income of the Corporation through such
assessment or reassessment and the Claim of the Buyer and or the Corporation for
the Loss otherwise arising shall be reduced and deemed to be reduced by the
amount by which the income Taxes, interest and penalties otherwise assessed or
reassessed have been reduced or are deemed to be reduced as a result of such
application (whether or not the Corporation actually so applies the Tax Loss,
and even if the Tax Loss is not then available to the Corporation or its
successor solely because the Corporation or its successor has applied same to
reduce the income of the Corporation or its successor for taxation years ending
after the Closing Date, it being the intention of the Parties that up to Cdn
$1 million of the Tax Loss otherwise legally available to the Corporation at the
Time of Closing in accordance with the provisions of the applicable tax
legislation will be applied to reduce the income Taxes payable by (or reduce the
Tax Losses available to) the Corporation in respect of any taxation year ending
on or prior to the Closing Date before the same is used in future taxation
years).;

6.4   Disclosure Exclusion

        Neither the Sellers nor Arrow shall be liable for any Representation
Breach or Covenant Breach, and Buyers shall not be entitled to bring any Claim
under Section 6.1 or any other claim under or in connection with this Agreement
against the Sellers or Arrow in respect thereof, if and to the extent the matter
resulting in the Claim was reasonably disclosed in any Schedule attached to this
Agreement, it being understood and agreed that information in any one Schedule
is deemed to be included in all other Schedules to which they reasonably relate,
whether or not they are cross-referenced.

6.5   De-minimis, Threshold and Deductible

        Except for Claims resulting from a Representation Breach under
Sections 3.1(a), (b), (b.1), (c), (d), (e), (f), (g), (j), (k), (l), (m), (ff),
(ii), (yy(i)), and (ccc), Sellers and Arrow shall only be liable for Losses
arising out of a Representation Breach if and to the extent that the aggregate
Loss arising out of Representation Breaches exceeds $250,000 (the "Threshold")
in which case Sellers and Arrow shall only be liable for the Losses exceeding
the Threshold; provided, however, that the limitations and restrictions
contained in this Section 6.5 shall not apply to any Losses incurred by the
Buyer attributable to fraud or an intentional Representation Breach.

48

--------------------------------------------------------------------------------



6.6   Double Dip

        If one and the same set of facts, events or circumstances qualifies
under more than one provision as a breach or entitles the Buyer and/or the
Corporation to Claim or Claims or remedies under more than one provision of, or
in connection with, this Agreement, then even if the Buyer and/or the
Corporation make multiple Claims arising from such facts, events or
circumstances, the Buyer and the Corporation shall not be entitled to aggregate
recoveries from all such Claims in excess of their aggregate Losses arising from
such facts, events or circumstances (subject to the reductions and other
limitations contained in this Article 6).

6.7   Maximum Liability of Sellers

        Notwithstanding any other provision of this Agreement, the Sellers and
the Buyer further agree that the Sellers shall not be liable to make Indemnity
Payments to the Buyer and/or the Corporation on account of Losses arising from a
Representation Breach other than Claims resulting from a Representation Breach
under Sections 3.1(a), (b), (c), (d), (e) (j), (k), (l), (m), (ff), (ii),
(yy(i)), and (ccc) which, in the aggregate, exceed an amount equal to 60% of the
aggregate of (i) Initial Purchase Price (as adjusted, if necessary, pursuant to
Section 2.7 and 5.2(h)), and (ii) that portion of the Milestone Payments
completed in Section 2.2. hereof actually paid by the Buyer following the
occurrence of a Milestone Event; provided, however, that such limitation shall
not apply to any Representation Breach resulting from Sellers' fraud or an
intentional Representation Breach and in such case the amounts of any Losses in
respect of such claims shall not be included in determining whether any of the
limitations set forth in this Section 6.7 has been exceeded.

6.8   Nature of Payments

        All payments by or to a Party in respect of a claim for indemnification
pursuant to this Article 6 shall be treated as an adjustment in the amount of
the Purchase Price.

6.9   Exclusion of other Remedies

        The Parties agree that the rights and remedies that a Party may have
against the other Party for a breach of any representation, warranty, covenant
or obligation under this Agreement or any Closing Document, except for any Loss
that is the result of fraudulent conduct, wilful misconduct or intentional
misrepresentation or omission, shall be exclusively governed by this Agreement.
To the extent permitted by Applicable Law, any further claims and remedies
(other than claims for specific performance, injunctive relief or other
equitable remedy which do not include claims for monetary damages or fraud),
irrespective of the nature, amount or legal basis, are hereby expressly waived
and excluded. For the avoidance of doubt, the provisions of this Section 6.9
shall not be construed as limiting in any way whatsoever any remedy other than
for the recovery, directly or indirectly, of monetary damages with respect to
the matters set forth in Sections 6.1 and 6.2 to which Buyer or Sellers may be
entitled.

6.10 Agency for Representatives

        Each Party agrees that it accepts each indemnity in favour of any of its
Representatives as agent and trustee of that Representative. Each Party agrees
that another Party may enforce an indemnity in favour of any of that Party's
Representatives on behalf of that Representative.

6.11 Notice of Third Party Claims

        If an Indemnified Party receives notice of the commencement or assertion
of any Third Party Claim, the Indemnified Party shall give the Indemnifier
reasonably prompt notice thereof. Such notice to the Indemnifier shall describe
the Third Party Claim in reasonable detail and shall indicate, if

49

--------------------------------------------------------------------------------




reasonably practicable, the estimated amount of the Loss that has been or may be
sustained by the Indemnified Party.

6.12 Defence of Third Party Claims

        The Indemnifier may participate in or assume the defence of any Third
Party Claim by giving notice to that effect to the Indemnified Party not later
than 15 Business Days after receiving notice of that Third Party Claim (the
"Notice Period"). The Indemnifier's right to do so shall be subject to the
rights of any insurer or other party who has potential liability in respect of
that Third Party Claim. The Indemnifier agrees to pay all of its own expenses of
participating in or assuming such defence. The Indemnified Party shall
co-operate in good faith in the defence of each Third Party Claim, even if the
defence has been assumed by the Indemnifier and may participate in such defence
assisted by counsel of its own choice at its own expense. The Indemnifier shall
not enter into any compromise or settlement of any Third Party Claim without
obtaining the prior written consent of the Indemnified Party. If the Indemnified
Party has not received notice within the Notice Period that the Indemnifier has
elected to assume the defence of such Third Party Claim, the Indemnified Party
may, at its option, elect to settle or compromise the Third Party Claim or
assume such defence, assisted by counsel of its own choosing and the Indemnifier
shall be liable for all reasonable costs and expenses paid or incurred in
connection therewith and, subject to the provisions of this Article 6, any Loss
suffered or incurred by the Indemnified Party with respect to such Third Party
Claim.

6.13 Assistance for Third Party Claims

The Indemnifier and the Indemnified Party will use all reasonable efforts to
make available to the Party which is undertaking and controlling the defence of
any Third Party Claim (the "Defending Party"),

(a)those employees whose assistance, testimony or presence is necessary to
assist the Defending Party in evaluating and in defending any Third Party Claim;
and

(b)all documents, records and other materials in the possession of such Party
reasonably required by the Defending Party for its use in defending any Third
Party Claim, and shall otherwise co-operate with the Defending Party. The
Indemnifier shall be responsible for all reasonable expenses associated with
making such documents, records and materials available and for all reasonable
expenses of any employees made available by the Indemnified Party to the
Indemnifier hereunder, which expense shall not exceed the actual cost to the
Indemnified Party associated with such employees.

6.14 Settlement of Third Party Claims

        If an Indemnifier elects to assume the defence of any Third Party Claim
as provided in Section 6.12, the Indemnifier shall not be liable for any legal
expenses subsequently incurred by the Indemnified Party in connection with the
defence of such Third Party Claim. However, if the Indemnifier fails to take
reasonable steps necessary to defend diligently such Third Party Claim within
30 days after receiving notice from the Indemnified Party that the Indemnified
Party bona fide believes on reasonable grounds that the Indemnifier has failed
to take such steps, the Indemnified Party may, at its option, elect to assume
the defence of and to compromise or settle the Third Party Claim assisted by
counsel of its own choosing and the Indemnifier shall be liable for all
reasonable costs and expenses paid or incurred in connection therewith. Without
the prior written consent of the Indemnified Party, the Indemnifier shall not,
without the consent of the Indemnified Party, enter into any compromise or
settlement of any Third Party Claim which would lead to liability or create any
financial or other material obligation on the part of the Indemnified Party, or
that does not contain a full and unconditional release of the Indemnified Party
.

50

--------------------------------------------------------------------------------



6.15 Indemnification Disputes

In the event that there is a dispute between an Indemnified Party and an
Indemnifier over whether the Indemnifier is liable for a Third Party Claim,
then:

(a)the Indemnified Party shall defend the Third Party Claim in accordance with
the provisions of Section 6.12 hereof in the same manner and under the same
terms as though there were no dispute and the Indemnifier had failed to elect to
defend the Third Party Claim itself and the Indemnified Party shall have the
right to settle such Third Party Claim pursuant to Section 6.14 hereof;

(b)In addition, the Indemnifier must advise the Indemnified Party of such a
dispute and the reasons therefor, in writing, within 30 days after the Third
Party Claim is first tendered to the Indemnifier, unless the Indemnified Party
and the Indemnifier mutually agree, in writing, to extend the time; and

(c)The Indemnified Party and the Indemnifier shall use good faith efforts to
resolve any dispute as to the Indemnifier's indemnification obligation. Should
those efforts fail to resolve the dispute, the ultimate resolution shall be
determined before a court of competent jurisdiction. Either Party may initiate
such proceedings with a court of competent jurisdiction at any time following
the termination of the efforts by such Parties to resolve the dispute
(termination of such efforts shall be deemed to have occurred 30 days from the
commencement of the same unless such time period is extended by the written
mutual agreement of the Parties). The prevailing Party in such a proceeding
shall be entitled to recover reasonable legal fees, costs and expenses. From and
after the date on which responsibility for a disputed indemnity regarding a
Third Party Claim is resolved: (i) the Indemnifier shall continue to pay all
costs that are determined by the Parties or the court, as the case may be, to be
allocable to any such Third Party Claim which is determined to be a Third Party
Claim subject to indemnity, and (ii) the Indemnified Party shall (A) pay all
future costs that are determined by the parties or the court, as the case may
be, to be allocable to any such Third Party Claim which is determined to be a
Third Party Claim not subject to indemnity and (B) reimburse the Indemnifier for
all costs previously paid by the Indemnifier which are allocable to such Third
Party Claim determined to be a Claim not subject to indemnity.

6.16 Direct Claims

        Any Direct Claim shall be asserted by giving the Indemnifier reasonably
prompt written notice thereof. The Indemnifier shall then have a period of
30 days within which to respond in writing to such Direct Claim. If the
Indemnifier does not so respond within such 30 day period, the Indemnifier shall
be deemed to have rejected such Claim, and in such event the Indemnified Party
shall, subject to the provisions of this Article 6, be free to pursue such
remedies as may be available to the Indemnified Party.

6.17 Failure to Give Timely Notice

        A failure to give timely notice as provided in this Article 6 shall not
affect the rights or obligations of any Party, except and only to the extent
that, as a result of such failure, any Party which was entitled to receive such
notice was deprived of its right to recover any payment under its applicable
insurance coverage or was otherwise directly and materially prejudiced as a
result of such failure.

51

--------------------------------------------------------------------------------




ARTICLE 7
CLOSING


7.1   Closing Arrangements

        Subject to the terms and conditions of this Agreement, the closing of
the transactions contemplated herein will take place at the Closing Time at the
offices of the Buyer's Counsel or at such other place or places as may be
mutually agreed upon by the Sellers and the Buyer.

7.2   Documents to be Delivered

        At or before the Closing Time, the Sellers will execute, or cause to be
executed, and will deliver, or cause to be delivered, to the Buyer all
documents, instruments and things which are to be delivered by the Sellers
pursuant to the provisions of this Agreement, and the Buyer will execute, or
cause to be executed, and will deliver, or cause to be delivered, to the Sellers
all cheques or bank drafts and all documents, instruments and things which the
Buyer is to deliver or to cause to be delivered pursuant to the provisions of
this Agreement.


ARTICLE 8
GENERAL


8.1   Expenses

        Except as expressly contemplated in this Section 8.1, each Party shall
pay all expenses it incurs in authorizing, preparing, executing and performing
this Agreement and the transactions contemplated hereunder, whether or not the
Closing occurs, including all fees and expenses of its legal counsel, bankers,
brokers, accountants or other representatives or consultants ("Transaction
Expenses"). Notwithstanding the foregoing, the parties acknowledge that prior to
December 31, 2007, the Corporation had paid $53,000.00 (inclusive of GST) to
CIBC World Markets Inc. (the "Prior Paid Fees") which would otherwise be a
Transaction Expense of the Sellers and agree that, except for the Prior Paid
Fees (for which the Sellers shall not be required to reimburse the Corporation
or indemnify the Buyer), in no event shall the Corporation be liable for any
Transaction Expenses of the Sellers or the Buyer.

8.2   Announcements

        No announcements with respect to this Agreement will be made by any
Party without the prior approval of the other Parties. The foregoing will not
apply to any announcement by any Party required in order to comply with any
Applicable Law, provided that such Party uses commercially reasonable efforts to
consult with the other Parties before making any such announcement.

8.3   Time of the Essence

        Time shall be of the essence hereof.

8.4   Notices

Any notice, demand or other communication (hereinafter in this Section 8.4
called a "notice") required or permitted to be given to either party hereunder
shall be in writing and shall be:

(a)personally delivered to such Party or a responsible officer of such Party;

(b)except during a period of strike, lockout or other postal disruption, sent by
registered mail, postage prepaid; or

52

--------------------------------------------------------------------------------



(c)sent by telex, telegraph, facsimile or other form of recorded communication,
charges prepaid, confirmed by prepaid registered mail.

Any notices given pursuant to clauses (b) and (c) hereof shall be sent to the
Parties at their respective addresses set out below:

in the case of a notice to the Sellers or Arrow:

c/o Cobalt Pharmaceuticals Inc.
6500 Kitimat Road,
Mississauga, Ontario, L5N 2B8.

Attention: Ian Jacobson
Facsimile: (905) 814-8696

With a copy to:

Blaney McMurtry LLP
2 Queen Street East, Suite 1500
Toronto, ON M5C 3G5

Attention: Jack Ditkofsky
Facsimile: (416) 596-2048

in the case of a notice to the Buyer or Sepracor addressed to it at:

Sepracor Inc.
84 Waterford Drive
Marlborough, MA 01752

Attention: Adrian Adams, President & CEO
Facsimile Number: (508) 357-7511

with a copy to:

Sepracor Inc.
84 Waterford Drive
Marlborough, MA 01752

Attention: Andrew Koven, Executive Vice President, General Counsel & Corporate
Secretary
Facsimile Number: (508) 357-7511

and with a copy to:

Holland & Knight LLP
701 Brickell Avenue
Suite 3000
Miami, FL 33131

Attention: Rodney H. Bell, Esq.
Facsimile Number: (305) 789-7799

or at such other address as the party to whom such notice is to be given shall
have last notified to the party giving the same in the manner provided in this
Section 8.4. Any notice given by personal delivery or by telex, telegraph,
facsimile or other form of recorded communication, shall be deemed to be given
and received on the date of delivery or receipt provided that if such day is not
a Business Day, then the notice shall be deemed to have been given and received
on the Business Day next following such day. Any notice given by mail as
aforesaid shall be deemed to have been given and received on the fourth Business
Day next following the date of its mailing provided no

53

--------------------------------------------------------------------------------



postal strike is then in effect or comes into effect within 4 Business Days
after such mailing which affects the delivery of mail to the intended recipient.

8.5   Assignment

        Neither this Agreement nor any rights or obligations hereunder shall be
assignable by any Party without the prior written consent of the other Parties;
provided that the Buyer may assign any of its rights or obligations hereunder to
an Affiliate of the Buyer without the consent of any other Party, provided that
the Buyer and Sepracor will remain liable for their obligations under this
Agreement. Subject to the foregoing, this Agreement shall ensure to the benefit
of and be binding upon the parties and their respective successors (including
any successor by reason of the amalgamation of any Party) and permitted assigns.

8.6   Further Assurances

        Each party hereto hereby agrees that it/he will do all such acts and
execute all such further documents, conveyances, deeds, assignments, transfers
and the like, and will cause the doing of all such acts and will cause the
execution of all such further documents as are within its/his power as the other
party hereto may in writing from time to time reasonably request be done and/or
executed, in order to consummate the transactions contemplated hereby or as may
be necessary or desirable to effect the purpose of this Agreement or any
document, agreement or instrument delivered pursuant hereto and to carry out
their provisions or to better or more properly or fully evidence or give effect
to the transactions contemplated hereby, whether before or after the closing.

8.7   Attornment

        Each party irrevocably consents and attorns to the personal jurisdiction
of the courts of the Province of Ontario in all matters relating to or arising
out of this Agreement, and waives any right such party may have to object to the
venue or jurisdiction of such courts. Each party further agrees that these
courts will have exclusive jurisdiction over any suit, proceeding or action
under, relating to or arising out of this Agreement. Each party irrevocably
consents to the service of process from any of the courts of Ontario by
delivering copies as required by the notice section of this Agreement to such
party at its address designated pursuant to this Agreement, with such service of
process to become effective as provided for notices in such section.

8.8   Invalidity

        Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction will, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions this Agreement, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, the parties waive
any provision of law which renders any provision of this Agreement prohibited or
unenforceable in any respect. Should any provision of this Agreement be so held
to be unenforceable, such provision, if permitted by law, shall be considered to
have been superseded by a legally permissible and enforceable clause which
corresponds most closely to the intent of the parties as evidenced by the
provision held to be unenforceable.

8.9   Counterparts

        This Agreement may be executed in several counterparts, each of which
when so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument.

54

--------------------------------------------------------------------------------



8.10 Facsimile Signatures

        All signatures of the Parties may be transmitted by facsimile or through
other electronic means and each such transmission shall for all purposes be
deemed to contain the original signature of the person whose signature it
reproduces and shall be binding upon that person and on the Party on whose
behalf that person signed. Each party hereto undertakes to provide each and
every other party hereto with a copy of this Agreement bearing original
signatures forthwith upon demand.

[Signatures to appear on following page.]

55

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF this Agreement has been executed as of the date first
above written.

    COBALT PHARMACEUTICALS INC.
 
 
Per:
 
/s/ Ian Jacobson


--------------------------------------------------------------------------------


 
 
Per:
 
/s/ Henry Koziarski


--------------------------------------------------------------------------------


 
 
MELVILLE HOLDINGS LIMITED
 
 
Per:
 
/s/ Howard Simson


--------------------------------------------------------------------------------


 
 
1765800 ONTARIO LIMITED
 
 
Per:
 
/s/ Adrian Adams


--------------------------------------------------------------------------------


 
 
ORYX PHARMACEUTICALS, INC.
 
 
Per:
 
/s/ Doug Reynolds


--------------------------------------------------------------------------------


 
 
Per:
 
/s/ Julian Neil Tabatznik


--------------------------------------------------------------------------------


 
 
SEPRACOR INC.
 
 
Per:
 
/s/ Adrian Adams


--------------------------------------------------------------------------------


 
 
ARROW GROUP A.p.S.
 
 
Per:
 
/s/ Howard Simson


--------------------------------------------------------------------------------

56

--------------------------------------------------------------------------------






SCHEDULE A

DEFINITIONS


        "Accounting Records" means all of the Corporation's books of account,
accounting records and other financial data and information relating to the
Business;

        "Accounts Receivable" means all accounts receivable, notes receivable
and other debts due or accruing due to the Corporation in connection with the
Business;

        "Additional Products" means those prescription pharmaceutical products
listed in Schedule 1.1(F), being pharmaceutical products currently promoted and
marketed by Sepracor Inc. in the United States of America or in respect of which
Sepracor Inc. is currently seeking an approval for an NDA from the United States
Food and Drug Administration;

        "Affiliate" means, in relation to any Party, any Person which, directly
or indirectly, controls, is controlled by or is under common control with such
Party. For purposes of this definition, the term "control" (as used in the terms
"controls", "controlled by" and "under common control") means either (i) holding
50% or more of the voting securities of such Person or, (ii) in the case of a
Person that has no outstanding voting securities, having the right to 50% or
more of the profits of such Person or having the right in the event of
dissolution to 50% or more of the net assets of such Person or, (iii) the power
to direct or cause the direction of the management and policies of such Person,
whether pursuant to the ownership of voting securities, by contract or
otherwise;

        "Agreement" means this share purchase agreement including all attached
Schedules, as the same may be supplemented, amended, restated or replaced from
time to time;

        "Applicable Law" means any domestic or foreign statute, law (including
the common law), ordinance, rule, regulation, restriction, regulatory policy or
guideline, by-law (zoning or otherwise), or Order, or any consent, exemption,
approval or Licence of any Governmental Authority, that applies in whole or in
part to the Sellers, the Buyer, the Corporation, the Business, the way the
Business is carried on or to any of the Purchased Shares;

        "Assets" means all of the assets, real and personal, tangible and
intangible, and undertakings of the Corporation reflected in the Corporation
Financial Statements or acquired after December 31, 2007 including the
Inventory, the Accounts Receivable, the Equipment, the Licenses, the Contracts
and the Intellectual Property;

        "Authorized Pre-closing Transactions" has the meaning assigned thereto
in Section 4.6;

        "Benefit Plans" means all bonus, deferred compensation, incentive
compensation, share purchase, share appreciation and share option, severance or
termination pay, hospitalization or other medical benefits, life or other
insurance, dental, disability, salary continuation, vacation, supplemental
unemployment benefits, profit-sharing, mortgage assistance, employee loan,
employee assistance, pension, retirement or supplemental retirement plan or
agreement (including any defined benefit or defined contribution pension plan
and any group registered retirement savings plan), and each other employee
benefit plan or agreement (whether oral or written, formal or informal, funded
or unfunded) sponsored, maintained or contributed to or required to be
contributed to by the Corporation for the benefit of any of the Employees or
other dependents, whether or not insured and whether or not subject to any
Applicable Law, except that the term "Benefit Plans" shall not include any
statutory plans with which the Corporation is required to comply, including the
Canada/Quebec Pension Plan or plans administered pursuant to applicable
provincial health tax, workers' compensation and unemployment insurance
legislation;

        "Books and Records" means the Accounting Records and all books, records,
sales and purchase records, lists of suppliers, formula, business reports and
research and development information of the

57

--------------------------------------------------------------------------------




Corporation and plans and projections for the Business and all other documents,
files, records, correspondence, and other data and information, financial or
otherwise, which are relevant to the Corporation or the Business, including all
data and information stored electronically or on computer related media;

        "Brand Pharmaceutical Product" means any pharmaceutical product approved
under an NDS or supplemental NDS.

        "Business" means the business carried on by the Corporation of acquiring
the right to market (by in-licensing or acquisition), marketing, and selling
branded prescription pharmaceutical products to wholesalers, physician
specialists and hospitals within Canada;

        "Business Day" means a day other than a Saturday, Sunday, on which
Canadian chartered banks are open for the transaction of domestic business in
Toronto, Ontario, and U.S. chartered banks are open for the transaction of
domestic business in Boston, Massachusetts;

        "Buyer's Counsel" means Holland & Knight LLP;

        "Claim" means any demand, action, suit, proceeding, claim, assessment,
judgment or settlement or compromise relating thereto which may give rise to a
right to indemnification under Sections 6.1 or 6.2;

        "Closing" means the completion of all of the transactions contemplated
by this Agreement which are to occur contemporaneously at or prior to the Time
of Closing;

        "Closing Date" means the date on which all conditions to Closing are
satisfied or waived; provided, however, that the Closing Date shall not be a
date earlier than June 1, 2008; provided, further, however, that either party
shall have the right to terminate the Agreement if Closing has not occurred
prior to the 1st day of July, 2008;

        "Closing Document" means any document delivered at or prior to the
Closing Time as provided in or pursuant to this Agreement;

        "Closing Financial Statements" has the meaning assigned thereto in
Section 2.7;

        "Collective Agreement" means any collective agreement, letters of
understanding, letters of intent or other written communication with any trade
union or association which may qualify as a trade union, which would cover any
Employees;

        "Competing Generic Product" means with respect to a Product, Additional
Product or Contingent Oryx Product, any generic pharmaceutical product in
respect of which the TPD has issued an NOC based upon an Abbreviated New Drug
Submission that references the Product, Additional Product or Contingent Oryx
Product, as the case may be;

        "Confidentiality Agreement" means the agreement dated December 3, 2007
between Sepracor Inc. and Oryx Pharmaceuticals Inc.;

        "Contingent Oryx Product" means a prescription pharmaceutical product
identified in Schedule 1.1(H) hereto in respect of which the Corporation enters
into a license or distribution agreement within one year following the Closing
with the third Person identified on such Schedule as the potential licensor
thereof, pursuant to which the Corporation will promote, market, sell or
distribute such prescription pharmaceutical product in Canada;

        "Contracts" has the meaning assigned thereto in Section 3.1(ww);

        "Corporation Financial Statements" means the audited financial
statements of the Corporation for the fiscal years ended December 31, 2004,
December 31, 2005, December 31, 2006 and December 31, 2007 each consisting of a
balance sheet, statements of income and retained earnings and cash flows and the
Auditors report thereon, true copies of which are attached hereto as
Schedule 1.1(A);

58

--------------------------------------------------------------------------------



        "Cross-Licence Agreements" has the meaning assigned thereto in
Section 3.1(ww);

        "Direct Claim" means any Claim by an Indemnified Party against an
Indemnifier which does not result from a Third Party Claim;

        "Employees" means all Persons engaged by the Corporation to supply
services in connection with the Business, including all employees (whether full
or part time, and whether permanent, temporary or hired on a contract basis and
including those employees absent from work by reason of short or long term
disability, authorized leave of absence and pregnancy, maternity, paternal or
parental leave) and Persons retained by the Corporation as independent
contractors or under management or consulting agreements who devote all or
substantially all of their respective working time and attention to the affairs
of the Corporation;

        "Encumbrance" means any encumbrance of any kind whatever and includes a
security interest, mortgage, lien, hypothec, pledge, hypothecation, assignment,
charge, trust or deemed trust (whether contractual, statutory or otherwise
arising), a voting trust or pooling agreement with respect to securities, an
adverse claim or any other right, option or claim of others of any kind whatever
affecting the Assets or the Purchased Shares;

        "Environmental Laws" includes all federal, foreign, provincial,
municipal territorial, or local, laws, requirements, statutes, regulations,
by-laws, guidelines, policies or rules, and Orders of any Governmental Authority
and the common law, relating in whole or in part to the environment and includes
those laws relating to the storage, generation, use, handling, manufacture,
processing, transportation, import, export, treatment, release or disposal of
any hazardous substance and any laws relating to asbestos or asbestos containing
materials in the environment, in the workplace or in any building;

        "Equipment" means all fixed assets and tangible personal property of the
Corporation (other than Inventory and supplies), including all equipment
described in Schedule 1.1(B) and all fixtures, furniture, furnishings, tools,
spare parts, vehicles and computer hardware owned or leased by the Corporation
and used by the Corporation in the Business and not intended for sale;

        "Equipment Leases" has the meaning assigned thereto in Section 3.1(ww);

        "Escrow Agent" means Computershare Trust Company of Canada;

        "Escrow Agreement—Security" means the agreement among the Parties hereto
and the Escrow Agent in the form of the draft agreement attached hereto as
Exhibit 2;

        "Escrow Agreement—Withheld Amount" means the agreement among Melville,
the Buyer and the Escrow Agent in the form of the draft agreement attached
hereto as Exhibit 3;

        "Escrow Amount" has the meaning assigned thereto in Section 2.6;

        "Execution Date" means the date on which all of the Parties have
executed this Agreement;

        "Food and Drugs Act" means the Food and Drugs Act (Canada) and the
regulations enacted thereunder and the guidelines and other sub-regulatory
documents issued thereunder, including current good manufacturing practices
regulations, as the same may be amended, revised or re-enacted from time to
time;

        "Formulary" means the Ontario Drug Benefit Formulary/Comparative Drug
Index issued and maintained by the Ministry of Health and Long Term Care of the
Province of Ontario or any similar or comparable listing or compilation
published or maintained in any other province or territory in Canada;

        "Generally Accepted Accounting Principles" means generally accepted
accounting principles from time to time approved by the Canadian Institute of
Chartered Accountants, or any successor institute,

59

--------------------------------------------------------------------------------




applicable as at the date on which any calculation or determination is required
to be made in accordance with generally accepted accounting principles;

        "Governmental Authority" means any domestic or foreign government
whether federal, provincial, state or municipal and any crown or state owned
corporation, governmental, regulatory, legislative or administrative agency,
authority or commission of any kind whatever or any court, tribunal or judicial
or arbitral body of competent jurisdiction;

        "including" means "including without limitation" and "includes" means
"includes without limitation" and each of the terms "including" and "includes"
shall not be construed to limit any general statement which it follows to the
specific or similar items or matters immediately following it;

        "Indemnified Party" means any Person entitled to indemnification under
this Agreement;

        "Indemnifier" means any Party obligated to provide indemnification under
this Agreement;

        "Indemnity Payment" means any amount of Loss required to be paid
pursuant to Sections 6.1 or 6.2;

        "Independent Accountant" means Grant Thornton LLP, or another
internationally recognized independent accounting firm acceptable to Sellers and
Buyer;

        "Intellectual Property" means all intellectual property rights of the
Corporation, including:

(i)all copyrights;

(ii)all patents, the inventions claimed therein and all applications of or
relating to the Business, including patents which may be issued out of such
applications, (including divisions, reissues, renewals, re-examinations,
continuations, continuations in part and extensions), applied for or registered
in any jurisdiction;

(iii)all trade-marks, trade names, designs, graphics, logos and other commercial
symbols of the Corporation, whether registered or not;

(iv)all trade secrets and confidential information;

(v)all of the right, title and interest of the Corporation to the URL:
www.oryxpharma.com, to the website designated by such URL and to any e-mail
address which incorporates any element of such URL; and

(vi)including those rights set forth in Schedule 3.1(rr);

        "Interim Period" means the period from and including the Execution Date
to and including the Closing Time;

        "Inventory" means all raw material and supplies, manufacture and
purchase parts, goods in process and finished, goods, wares, stock-in-trade and
other merchandise and inventory of the Business on hand at any of the Premises
and all inventory of pharmaceutical products stored for the account of the
Corporation in the warehouses or other applicable facilities maintained by the
third Persons who manufacture, package and\or provides logistical services to
the Corporation;

        "Key Employees" has the meaning assigned thereto in Section 4.1(l)(i);

        "Knowledge" means, with reference to any of the representations and
warranties of the Sellers, solely the actual knowledge as of the Execution Date
of those individuals listed in Schedule 1.1(C);

        "License" has the meaning assigned thereto in Section 3.1(tt);

        "Licensed Intellectual Property" means Intellectual Property rights
licensed to the Corporation and used or available for use in connection with all
or any part of the Business, including those listed

60

--------------------------------------------------------------------------------




in Schedule 3.1(rr) hereto and identified as such, and all renewals,
modifications and extensions of any of the aforesaid;;

        "Licensed Software" has the meaning assigned thereto in Section 3.1(ss);

        "Licensor" means the Person (other than the Corporation) to a Licence
and Marketing Agreement or Terminated Agreement or the Affiliate of such Person
in whose name a Regulatory Approval relating to a Product is registered or who
is or purports to be the registered owner or authorized user of any Licensed
Intellectual Property used by the Corporation in connection with the Business;

        "Loss" means any and all loss, liability, damage, cost, expense, charge,
fine, penalty or assessment, resulting from or arising out of any Claim,
including the costs and expenses of any action, suit, proceeding, demand,
assessment, judgment, settlement or compromise relating thereto and all
interest, punitive damages, fines and penalties and reasonable legal fees and
expenses incurred in connection therewith, excluding indirect or consequential
damages; provided that the amount of any losses in respect of any inaccuracy or
breach of a representation or warranty shall be determined regard to any
materiality or material adverse effect qualifier;

        "Material Adverse Effect" means any event, occurrence, fact, condition,
change or effect that has a materially adverse effect on the Corporation, the
Business, the Assets, or the operations, condition (financial or otherwise),
prospects or results of operations of the Business;

        "Material Contracts" has the meaning assigned to such term in
Section 3.1(ww);

        "New Products" means any prescription pharmaceutical product in respect
of which the Corporation files, or is deemed pursuant to Section 4.7 hereof to
have filed, within ten years of the Closing an NDS with the TPD or its successor
seeking a marketing approval therefore in Canada and includes, without
limitation, an Additional Product, but does not include (i) a Contingent Oryx
Product or (ii) a product in-license by the Corporation from a third Person if
the corresponding or equivalent product is not in-licensed by Sepracor or any of
its Affiliates for sale or distribution in the United States (whether prior, at
the same time as, or subsequent to the in-license arrangement in Canada);

        "NOC" means a Notice of Compliance issued by the TPD pursuant to the
Food and Drugs Act;

        "Non-Active Employees" means on any particular date, those Employees who
are absent from work on such date by reason of short or long term disability or
by reason of authorized leave of absence including pregnancy, maternity,
paternal or parental leave, but for greater certainty does not include Employees
who are absent from work on such date by reason of illness (which is not a
disability), holiday or scheduled day off;

        "NDS" means a new drug submission within the meaning of the Food and
Drug Act and includes a supplemental new drug submission, as the same may be
amended from time to time;

        "Occupational Health and Safety Acts" means the Occupational Health and
Safety Act (Ontario) and all other legislation of any jurisdiction dealing with
any of the subject matter of that Act or with any aspect of the health or safety
of employees;

        "Order" means any order (draft or otherwise), judgement, injunction,
decree, award or writ of any Governmental Authority or other Person having
jurisdiction;

        "ordinary course" when used in relation to the conduct of the Business
means any transaction which constitutes an ordinary day-to-day business activity
of the Corporation conducted in a manner consistent with the Corporation's past
practices;

        "Owned Intellectual Property" means Intellectual Property owned by the
Corporation and used or available for use in connection with all or any part of
the Business, including those listed in Schedule 3.1(rr) hereto and identified
as such.

61

--------------------------------------------------------------------------------



        "Parties" means the Persons who have executed and are bound by the terms
of this Agreement collectively, and "Party" means any one of them;

        "Pension Plans" means all Benefit Plans relating to retirement or
retirement savings including pension plans, pensions or supplemental pensions
"registered retirement savings plans" (as defined in the Income Tax Act
(Canada)), "registered pension plans" (as defined in the Income Tax Act
(Canada)) and "retirement compensation arrangements" (as defined in the Income
Tax Act (Canada)), but for greater certainty does not include a Benefit Plan
which is a registered retirement savings plan held by any employee and
administered by a Person other than the Corporation for the benefit of such
employee to which the Corporation makes a contribution;

        "Permitted Encumbrances" means the Encumbrances described in
Schedule 1.1(D);

        "Person" shall be broadly interpreted and includes an individual, body
corporate, partnership, joint venture, trust, association, unincorporated
organization, the Crown, any Governmental Authority or any other entity
recognized by law;

        "Personal Information" means any information about an identifiable
individual;

        "Premises" means the premises occupied and shared by the Corporation at
6601 Kitimat Road, Mississauga, Ontario pursuant to the terms of the Service and
Cost Sharing Agreement;

        "Privacy Legislation" means the Personal Information Protection and
Electronic Documents Act (Canada) and all other laws, regulations, by-laws and
ordinances that regulate the collection, use or disclosure of Personal
Information or information about entities other than identifiable individuals in
each jurisdiction in which the Corporation carries on the Business;

        "Proceedings" means a claim, demand, suit, action, cause of action,
dispute, proceeding, litigation, investigation, grievance, arbitration,
administrative proceedings, changes, plea, mediation, hearing, governmental
proceeding or other proceeding including appeals and applications for review;

        "Products" means those prescription pharmaceutical products listed in
Schedule 1.1(E), being the Products currently promoted and marketed by the
Corporation in Canada;

        "Purchase Price" means the purchase price to be paid by the Buyer for
the Purchased Shares as provided in Section 2.2;

        "Purchased Shares" means all of the shares of the Corporation issued and
outstanding at the Time of Closing and includes the Current Issued Shares and
all common shares of the Corporation issued pursuant to the exercise of the
Outstanding Options;

        "Regulatory Approval" means in relation to a Product, the NOC and such
provincial and/or territorial licences, authorizations, consents, approvals or
registrations required in any province or territory in Canada to sell a
pharmaceutical product in such province or territory or to cause such Product to
be registered or listed in the Formulary published or maintained for that
jurisdiction;

        "Regulatory Authorities" means the TPD and the provincial government
ministry, department or agency, the regulatory body or other Person responsible
in the province or territory in Canada in question for issuing Regulatory
Approvals and/or for enacting, monitoring and/or enforcing the applicable laws,
rules and regulations relating to the sale of pharmaceutical products in such
market or jurisdiction, the pricing of pharmaceutical products, the designation
or listing of any pharmaceutical product as interchangeable with one or more
other pharmaceutical products or the listing or acceptance of a pharmaceutical
product for listing in the Formulary published in that jurisdiction, including,
by way of illustration only and without limitation, the Ministry of Health and
Long Term Care in the Province of Ontario;

62

--------------------------------------------------------------------------------



        "Related Party Agreements" means the Cross-Licence Agreements, the
Service and Cost Sharing Agreement and those other agreements, if any, listed in
Schedule 1.1(G) hereof;

        "Representative" means each director, officer, employee, agent,
solicitor, accountant, professional advisor and other representative of a Party;

        "Sales Employees" has the meaning assigned thereto in
Section 4.1(l)(ii);

        "Sellers' Counsel" means Blaney McMurtry, LLP;

        "Sellers' Required Consents and Approvals" has the meaning assigned
thereto in Section 3.1(i);

        "Service and Cost Sharing Agreement" means the agreement made as of the
1st day of January, 2005 among the Corporation, Cobalt and Arrow
Pharmaceuticals Inc. pursuant to which, inter alia, the Corporation occupies the
Premises and Cobalt provides certain administrative and regulatory services to
the Corporation;

        "Specifications" means the terms and conditions applicable to the
Product in question as contemplated by its NOC, as the same may be supplemented
from time to time;

        "Standard Sepracor Canadian Offer Package" means the form offer letter
annexed hereto as Exhibit 5 and such other standard employment documents
consistent with those applicable to other employees of Sepracor, to the extent
consistent with applicable Canadian federal and provincial laws;

        "Target Working Capital" means the sum of Cdn $2,700,000;

        "Tax Act" means the Income Tax Act (Canada) and the rules and
regulations promulgated thereunder, and the provincial counterparts thereof, as
the same may be amended from time to time;

        "Tax Losses" shall have the meaning attributed thereto in Section 6.1
hereof;

        "Tax Returns" means all reports, returns and other documents filed or
required to be filed by the Corporation in respect of Taxes, or in respect of or
pursuant to any domestic or foreign federal, provincial, state, municipal,
local, territorial or other taxing statute;

        "Taxes" means all taxes and similar governmental charges, including:

(a)Canadian federal, provincial, municipal territorial, and local, foreign or
other income, profit, gains, gross receipts, windfalls, franchise, license,
capital, real property, land transfer, personal property, tangible, intangible
withholding, payroll, employer health, transfer, sales, use, excise, goods and
services, consumption, anti-dumping, countervail and value added, stamp,
severance, social services, social security, education, utility, surtax,
employer health, real property and personal property and any other taxes,
charges, custom duties, excises, import or export fees, imposts, levies,
assessments or similar charges in the nature of a tax for which the Corporation
may have any liability imposed by Canada or any province, municipality, country
or foreign Governmental Authority or subdivision or agency thereof, whether
disputed or not;

(b)all Canada Pension Plan and Quebec Pension Plan contributions, employment or
unemployment insurance premiums and workers compensation premiums, together with
any instalments with respect thereto; and

(c)any interest, fines and\or penalties imposed by any Governmental Authority
(including federal, provincial, municipal, local, territorial, and foreign
governmental authorities), with respect to Taxes and whether disputed or not;

        "Terminated Agreements" has the meaning assigned thereto in
Section 3.1(ww);

        "Third Party Claim" means any Claim asserted against an Indemnified
Party or the Corporation, that is paid or payable to, or claimed by, any Person
who is not a Party or an Affiliate of a Party;

        "Time of Closing" or "Closing Time" means 10:00 a.m. on the Closing Date
or such other time on such date as the Parties may agree upon before then in
writing;

        "TPD" means the Therapeutic Products Directorate of Health Canada (or
whatever such agency might be called from time to time) or any successor agency
having regulatory jurisdiction over the manufacture, distribution and sale of
prescription pharmaceutical drugs in Canada;

        "Withheld Amount" shall have the meaning attributed thereto in
Section 2.4(b) hereof.

63

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



SHARE PURCHASE AGREEMENT
ARTICLE 1 INTERPRETATION
ARTICLE 2 PURCHASE AND SALE
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
ARTICLE 4 COVENANTS
ARTICLE 5 CONDITIONS PRECEDENT TO CLOSING
ARTICLE 6 INDEMNITY
ARTICLE 7 CLOSING
ARTICLE 8 GENERAL
SCHEDULE A DEFINITIONS
